Exhibit 10.1

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 1, 2006 (the
“Effective Date”), by and between SCIENTIFIC GAMES CORPORATION, a Delaware
corporation (the “Company”), and A. Lorne Weil (“Executive”).

W I T N E S S E T H :

WHEREAS, Executive has been employed pursuant to an Amended and Restated
Employment Agreement with the Company, dated as of February 28, 2003 (the
“Original Agreement”); and

WHEREAS, the Company and Executive desire that this Agreement replace and
supersede the Original Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.             TERMINATION OF EXISTING EMPLOYMENT AGREEMENTS.  AS OF THE
EFFECTIVE DATE, ALL EXISTING EMPLOYMENT AGREEMENTS BETWEEN THE PARTIES, WHETHER
ORAL OR WRITTEN, INCLUDING THE ORIGINAL AGREEMENT, ARE HEREBY TERMINATED AND
SUPERSEDED.


2.             EMPLOYMENT; TERM.  THE COMPANY HEREBY AGREES TO EMPLOY EXECUTIVE,
AND EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, IN ACCORDANCE WITH AND
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN.  THE TERM OF EMPLOYMENT OF
EXECUTIVE UNDER THIS AGREEMENT (THE “TERM”) SHALL BE THE PERIOD COMMENCING ON
THE EFFECTIVE DATE AND ENDING ON DECEMBER 31, 2009, AS MAY BE EXTENDED IN
ACCORDANCE WITH THIS SECTION AND SUBJECT TO EARLIER TERMINATION IN ACCORDANCE
WITH SECTION 5.  THE TERM SHALL BE EXTENDED AUTOMATICALLY WITHOUT FURTHER ACTION
BY EITHER PARTY BY ONE ADDITIONAL YEAR (ADDED TO THE END OF THE TERM), AND THEN
ON EACH SUCCEEDING ANNUAL ANNIVERSARY THEREAFTER (EACH SUCH INITIAL AND
SUCCEEDING YEAR-LONG EXTENSION (IF ANY), AN “EXTENSION TERM”), UNLESS EITHER
PARTY SHALL HAVE GIVEN WRITTEN NOTICE TO THE OTHER PARTY AT LEAST NINETY (90)
DAYS PRIOR TO THE DATE UPON WHICH SUCH EXTENSION WOULD OTHERWISE HAVE BECOME
EFFECTIVE ELECTING NOT TO FURTHER EXTEND THE TERM (A “NONRENEWAL NOTICE”), IN
WHICH CASE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE ON THE DATE OF EXPIRATION OF
THE THEN CURRENT TERM (WHETHER IT BE THE INITIAL TERM OR THE THEN CURRENT
EXTENSION TERM), UNLESS EARLIER TERMINATED IN ACCORDANCE WITH SECTION 5.  IN THE
EVENT THAT EXECUTIVE’S EMPLOYMENT TERMINATES BECAUSE EITHER PARTY SHALL HAVE
GIVEN TIMELY A NONRENEWAL NOTICE TO THE OTHER PARTY, IN ACCORDANCE WITH THE
PRECEDING SENTENCE, THEN, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREIN, EXECUTIVE SHALL UPON SUCH TERMINATION BE ENTITLED TO RECEIVE THE
COMPENSATION AND BENEFITS SET FORTH IN SECTION 5(D) AS IF EXECUTIVE’S EMPLOYMENT
HAD BEEN TERMINATED BY THE COMPANY WITHOUT CAUSE, OR BY EXECUTIVE FOR GOOD
REASON, AS OF THE DATE OF EXPIRATION OF THE TERM (INCLUDING, AS THE CASE MAY BE,
THE DATE OF EXPIRATION OF THE EXTENSION TERM DURING WHICH THE NONRENEWAL NOTICE
IS GIVEN).  EXCEPT TO THE EXTENT (IF ANY) THAT THE CONTEXT SPECIFICALLY REQUIRES
OTHERWISE,


--------------------------------------------------------------------------------




references to the Term hereafter in this Agreement shall include the initial
Term and any Extension Term.  It is intended that Executive’s previous term of
employment with the Company shall be included when calculating Executive’s
tenure at the Company for all purposes; it being understood that for all such
purposes Executive’s tenure at the Company commenced on August 1, 1990.


3.             OFFICES AND DUTIES.


A.                                       FROM JANUARY 1, 2006 THROUGH DECEMBER
31, 2007, EXECUTIVE WILL SERVE AS CHIEF EXECUTIVE OFFICER OF THE COMPANY AND AS
CHAIRMAN OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD OF DIRECTORS”),
AND AS AN OFFICER OR DIRECTOR OF ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY IF
ELECTED OR APPOINTED TO ANY SUCH POSITION BY THE SHAREHOLDERS OR BY THE BOARD OF
DIRECTORS OF SUCH SUBSIDIARY OR AFFILIATE, AS THE CASE MAY BE.


B.                                      FROM AND AFTER JANUARY 1, 2008,
EXECUTIVE SHALL CONTINUE TO SERVE AS BOTH CHIEF EXECUTIVE OFFICER AND CHAIRMAN
OF THE BOARD OF DIRECTORS, UNLESS NOTICE WITHIN THE TIME FRAMES IN THE FOLLOWING
SENTENCE IS PROVIDED BY EITHER EXECUTIVE OR THE COMPANY TO THE OTHER PARTY. 
EXECUTIVE WILL RELINQUISH THE ROLE OF CHIEF EXECUTIVE OFFICER OF THE COMPANY
(BUT WILL CONTINUE TO BE EMPLOYED AS AND SERVE IN THE CAPACITY OF CHAIRMAN OF
THE BOARD OF DIRECTORS AND SHALL CONTINUE TO RECEIVE THE COMPENSATION AND
BENEFITS PROVIDED FOR HEREIN) IF (I) FOR THE PERIOD JANUARY 1, 2008 TO DECEMBER
31, 2008, NOTICE IS PROVIDED BY EITHER PARTY TO THE OTHER PARTY NO LATER THAN
SEPTEMBER 1, 2007, OR (II) FOR THE PERIOD JANUARY 1, 2009 TO DECEMBER 31, 2009,
NOTICE IS PROVIDED BY EITHER PARTY TO THE OTHER PARTY NO LATER THAN SEPTEMBER 1,
2008, OR (III) FOR EACH EXTENSION TERM, IF ANY, NOTICE IS PROVIDED BY EITHER
PARTY TO THE OTHER PARTY NO LATER THAN SEPTEMBER 1 IN THE CALENDAR YEAR
IMMEDIATELY PRECEDING THE COMMENCEMENT OF SUCH EXTENSION TERM.  RECEIPT OR
GIVING OF SUCH NOTICE AND SUBSEQUENT CHANGE IN POSITION SHALL NOT CONSTITUTE
“CAUSE” OR “GOOD REASON” WITHIN THE MEANING OF SECTION 5 OF THIS AGREEMENT.


C.                                       IN SUCH CAPACITIES, EXECUTIVE SHALL
PERFORM SUCH DUTIES AND SHALL HAVE SUCH RESPONSIBILITIES AS ARE NORMALLY
ASSOCIATED WITH SUCH POSITIONS AND AS OTHERWISE MAY BE ASSIGNED TO EXECUTIVE
FROM TIME TO TIME BY THE BOARD OF DIRECTORS.  SUBJECT TO SECTION 5(D) AND TO
EXECUTIVE’S RIGHT TO CONTINUE TO RECEIVE THE COMPENSATION AND BENEFITS PROVIDED
FOR HEREIN, EXECUTIVE’S FUNCTIONS, DUTIES AND RESPONSIBILITIES ARE SUBJECT TO
REASONABLE CHANGES AS THE BOARD OF

2


--------------------------------------------------------------------------------





DIRECTORS MAY IN GOOD FAITH DETERMINE AFTER CONSULTATION WITH EXECUTIVE.


D.                                      EXECUTIVE HEREBY AGREES TO ACCEPT SUCH
EMPLOYMENT AND TO SERVE THE COMPANY TO THE BEST OF HIS ABILITY IN SUCH
CAPACITIES, DEVOTING SUBSTANTIALLY ALL OF HIS BUSINESS TIME TO SUCH EMPLOYMENT;
PROVIDED, HOWEVER, THAT EXECUTIVE SHALL BE ENTITLED TO (I) MANAGE HIS PERSONAL
INVESTMENTS AND OTHERWISE ATTEND TO PERSONAL AFFAIRS, INCLUDING FAMILY FINANCIAL
AND LEGAL AFFAIRS, AND (II) SERVE ON THE BOARDS OF DIRECTORS OF UP TO THREE
ENTITIES, EACH IN A MANNER THAT DOES NOT CONFLICT OR UNREASONABLY INTERFERE WITH
HIS RESPONSIBILITIES HEREUNDER.


4.             COMPENSATION; BENEFITS.


(A)           BASE SALARY.  DURING THE TERM THE COMPANY SHALL PAY EXECUTIVE A
BASE SALARY (THE “BASE SALARY”) AT THE INITIAL RATE OF ONE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($1,500,000.00) PER ANNUM, PAYABLE BIWEEKLY (EXCEPT TO THE
EXTENT DEFERRED UNDER A DEFERRED COMPENSATION PLAN).  THE FIRST PAYMENT OF BASE
SALARY FOLLOWING THE EXECUTION AND DELIVERY BY THE PARTIES OF THIS AGREEMENT
SHALL BE IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE AGGREGATE AMOUNT
OF BASE SALARY THAT EXECUTIVE IS ENTITLED TO HAVE RECEIVED AT A BASE SALARY RATE
OF ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00) PER ANNUM FOR ALL
PAY PERIODS IN 2006 UP TO AND INCLUDING THE PAY PERIOD COVERED BY SUCH FIRST
PAYMENT DATE, AND (II) THE AGGREGATE AMOUNT OF BASE SALARY THAT EXECUTIVE HAS
RECEIVED FOR SUCH PAY PERIODS REFERRED TO IN CLAUSE (I).  THE BASE SALARY SHALL
BE INCREASED ANNUALLY ON EACH JANUARY 1 DURING THE TERM BY A PERCENTAGE OF THE
BASE SALARY THEN IN EFFECT EQUAL TO THE PERCENTAGE INCREASE, IF ANY, DURING THE
PRECEDING TWELVE MONTHS IN THE CONSUMER PRICE INDEX FOR THE GREATER NEW YORK
AREA.  FOR PURPOSES OF THIS AGREEMENT, THE PERCENTAGE INCREASE, IF ANY, DURING
THE PRECEDING TWELVE MONTHS IN THE CONSUMER PRICE INDEX FOR THE GREATER NEW YORK
AREA WILL BE COMPUTED BY DIVIDING (I) THE DIFFERENCE BETWEEN (A) THE CONSUMER
PRICE INDEX—ALL URBAN CONSUMERS, NEW YORK-NORTHERN NEW JERSEY-LONG ISLAND,
NY-NJ-CT-PA, ALL ITEMS (1982-84=100), PUBLISHED BY THE U.S. DEPARTMENT OF LABOR
BUREAU OF LABOR STATISTICS (THE “CPI”) FOR THE MONTH OF DECEMBER IN THE CALENDAR
YEAR MOST RECENTLY ENDED PRIOR TO, OR ENDING ON, THE DATE AS OF WHICH THE
RELEVANT INCREASE IS TO BE MADE (E.G., DECEMBER 2007 FOR AN INCREASE TO BE MADE
ON JANUARY 1, 2008) AND (B) THE CPI FOR THE MONTH OF DECEMBER IN THE CALENDAR
YEAR IMMEDIATELY PRECEDING THE YEAR REFERRED TO IN CLAUSE (I)(A) BY (II) THE CPI
REFERRED TO IN CLAUSE (I)(B); PROVIDED, HOWEVER, THAT IF SUCH COMPUTATION YIELDS
A NEGATIVE NUMBER, SUCH PERCENTAGE INCREASE SHALL BE DEEMED TO BE ZERO.  WITHOUT
LIMITING THE FOREGOING, IN THE EVENT THAT THE COMPANY, IN ITS SOLE DISCRETION,
FROM TIME TO TIME DETERMINES TO INCREASE THE BASE SALARY, SUCH INCREASED AMOUNT
SHALL, FROM AND AFTER THE EFFECTIVE DATE OF THE INCREASE, CONSTITUTE THE “BASE
SALARY” FOR PURPOSES OF THIS AGREEMENT.

3


--------------------------------------------------------------------------------





(B)           INCENTIVE COMPENSATION.  EXECUTIVE SHALL HAVE THE OPPORTUNITY
ANNUALLY TO BE PAID INCENTIVE COMPENSATION IN AMOUNTS DETERMINED BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY (THE
“COMPENSATION COMMITTEE”) IN ACCORDANCE WITH THE APPLICABLE INCENTIVE
COMPENSATION PLAN OF THE COMPANY AS IN EFFECT FROM TIME TO TIME. UNDER SUCH
PLAN, EXECUTIVE SHALL HAVE THE OPPORTUNITY TO EARN A TARGET BONUS (THE “TARGET
BONUS”) UP TO 100% OF BASE SALARY AS INCENTIVE COMPENSATION AT TARGET
OPPORTUNITY AND A MAXIMUM BONUS UP TO 200% OF BASE SALARY AS INCENTIVE
COMPENSATION AT MAXIMUM OPPORTUNITY.  “TARGET OPPORTUNITY” AND “MAXIMUM
OPPORTUNITY” SHALL HAVE THE MEANING ASCRIBED TO THEM IN THE APPLICABLE INCENTIVE
COMPENSATION PLAN.  NOTWITHSTANDING THE FOREGOING, IF NO INCENTIVE COMPENSATION
PLAN IS IN EFFECT AT ANY RELEVANT TIME, OR IF SUCH PLAN, AS IN EFFECT AT ANY
RELEVANT TIME, DOES NOT PROVIDE A REASONABLE OPPORTUNITY FOR EXECUTIVE TO EARN
ANNUALLY INCENTIVE COMPENSATION IN THE AMOUNTS DESCRIBED IN THE FOREGOING
PROVISIONS OF THIS SECTION 4(B), THEN THE COMPANY SHALL PROVIDE SUCH REASONABLE
OPPORTUNITY TO EXECUTIVE INDEPENDENTLY OF SUCH PLAN.  ANY INCENTIVE COMPENSATION
PAYABLE TO EXECUTIVE SHALL BE PAID IN ACCORDANCE WITH THE COMPANY’S USUAL
PRACTICES WITH RESPECT TO PAYMENT OF INCENTIVE COMPENSATION TO ITS OTHER SENIOR
EXECUTIVES (REGARDLESS OF WHETHER, AT SUCH TIME, THE COMPANY HAS AN INCENTIVE
COMPENSATION PLAN IN EFFECT), EXCEPT THAT THE COMPANY SHALL MAKE AVAILABLE TO
EXECUTIVE AN OPPORTUNITY TO DEFER RECEIPT OF THE INCENTIVE COMPENSATION UNDER A
DEFERRED COMPENSATION PLAN.


(C)           ELIGIBILITY FOR ANNUAL EQUITY AWARDS AND PARTICIPATION IN
EXECUTIVE COMPENSATION PLANS.  EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL
GRANT OF STOCK OPTIONS OR OTHER EQUITY AWARDS, IN THE SOLE DISCRETION OF THE
COMPENSATION COMMITTEE, IN ACCORDANCE WITH THE APPLICABLE PLANS AND PROGRAMS FOR
SENIOR EXECUTIVES OF THE COMPANY AND SUBJECT TO THE COMPANY’S RIGHT TO AT ANY
TIME AMEND OR TERMINATE ANY SUCH PLAN OR PROGRAM, SO LONG AS ANY SUCH CHANGE
DOES NOT ADVERSELY AFFECT ANY ACCRUED OR VESTED INTEREST UNDER ANY SUCH PLAN OR
PROGRAM.  EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN SUCH PLANS AND PROGRAMS,
AND IN OTHER EXECUTIVE COMPENSATION PLANS AND PROGRAMS WHICH ARE MADE GENERALLY
AVAILABLE BY THE COMPANY TO ITS OTHER SENIOR EXECUTIVES (IN ACCORDANCE WITH THE
TERMS OF SUCH PLANS AND PROGRAMS AND SUBJECT TO THE COMPANY’S RIGHT TO AT ANY
TIME AMEND OR TERMINATE ANY SUCH PLAN OR PROGRAM) IN EACH CASE ON TERMS NO LESS
FAVORABLE TO EXECUTIVE THAN THE MOST FAVORABLE TERMS OF PARTICIPATION OF ANY
OTHER EXECUTIVE OF THE COMPANY.  FOR THE AVOIDANCE OF DOUBT, EXECUTIVE’S
PARTICIPATION IN ANY SUCH EQUITY AWARD PLAN OR PROGRAM SHALL BE DEEMED TO BE ON
TERMS NO LESS FAVORABLE TO EXECUTIVE THAN THE MOST FAVORABLE TERMS OF
PARTICIPATION OF ANY OTHER EXECUTIVE OF THE COMPANY IF THE ABSOLUTE NUMBER OR
AMOUNT OF STOCK OPTIONS, RESTRICTED STOCK UNITS, OR OTHER EQUITY AWARDS AWARDED
TO EXECUTIVE IS AT LEAST EQUAL TO THE HIGHEST ABSOLUTE NUMBER OR AMOUNT OF STOCK
OPTIONS, RESTRICTED STOCK UNITS OR OTHER EQUITY AWARD AWARDED TO ANY OTHER
EXECUTIVE OF THE COMPANY IN RESPECT OF THE SAME PERIOD (REGARDLESS OF THE
PERCENTAGE OF EXECUTIVE’S BASE SALARY, INCENTIVE COMPENSATION OR ANY OTHER
COMPENSATION OR BENEFIT REPRESENTED BY SUCH AWARD).

4


--------------------------------------------------------------------------------





(D)           INCENTIVE EQUITY AWARDS.


(I)            THE COMPANY SHALL GRANT TO EXECUTIVE (A) AS A SIGN-ON BONUS
THIRTY DAYS FOLLOWING THE PARTIES’ EXECUTION OF THIS AGREEMENT (THE “2006 RSU
GRANT”), 235,000 RESTRICTED STOCK UNITS; AND (B) THEREAFTER ON JUNE 30, 2007
(THE “2007 RSU GRANT” AND COLLECTIVELY WITH THE 2006 RSU GRANT, THE “SPECIAL RSU
GRANTS” AND EACH INDIVIDUALLY, A “SPECIAL RSU GRANT”) (THE RESPECTIVE DATE EACH
SPECIAL RSU GRANT IS MADE, THE “GRANT DATE” THEREOF) RESTRICTED STOCK UNITS IN A
NUMBER EQUAL TO (X) $8 MILLION DIVIDED BY (Y) THE AVERAGE CLOSING PRICE PER
SHARE OF THE COMPANY’S COMMON STOCK FOR THE 30-DAY PERIOD PRECEDING THE GRANT
DATE OF THE 2007 RSU GRANT (SUCH CLOSING PRICES, IN EACH CASE, AS REPORTED IN
THE WALL STREET JOURNAL FOR THOSE DATES DURING SUCH 30-DAY PERIOD ON WHICH THE
PRINCIPAL NATIONAL STOCK EXCHANGE OR QUOTATION SYSTEM ON WHICH THE COMPANY’S
STOCK IS TRADED IS OPEN FOR BUSINESS).  EACH SPECIAL RSU GRANT SHALL BE GRANTED
UNDER AND SUBJECT TO THE TERMS AND CONDITIONS OF THE COMPANY’S 2003 INCENTIVE
COMPENSATION PLAN, AS AMENDED AND RESTATED, OR AN APPLICABLE SUCCESSOR PLAN (IN
EITHER CASE, THE “EQUITY PLAN”) AND A RESTRICTED STOCK UNIT AGREEMENT IN THE
FORM ATTACHED HERETO AS EXHIBIT A TO BE ENTERED INTO WITH RESPECT TO SUCH
SPECIAL RSU GRANT BY AND BETWEEN THE COMPANY AND EXECUTIVE (EACH, AN “RSU
AGREEMENT”), PROVIDED, HOWEVER, THAT THE PARTIES HEREBY AGREE, AND THE RSU
AGREEMENTS SHALL RESPECTIVELY PROVIDE, THAT THE 2006 RSU GRANT SHALL VEST WITH
RESPECT TO TWENTY-FIVE PERCENT (25%) OF THE SHARES OF COMMON STOCK SUBJECT TO
THE 2006 RSU GRANT ON DECEMBER 31, 2006 AND EACH SUBSEQUENT DECEMBER
31ST THROUGH DECEMBER 31, 2009, AND THAT THE 2007 RSU GRANT SHALL VEST WITH
RESPECT TO ONE THIRD (1/3) OF THE SHARES OF COMMON STOCK SUBJECT TO THE 2007 RSU
GRANT ON DECEMBER 31, 2007 AND EACH SUBSEQUENT DECEMBER 31ST THROUGH DECEMBER
31, 2009, SUBJECT TO CERTAIN PROVISIONS RELATING TO ACCELERATED VESTING AND
FORFEITURE AS DESCRIBED IN THIS AGREEMENT, THE APPLICABLE RSU AGREEMENT AND THE
EQUITY PLAN; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THE EQUITY PLAN, IN THE RSU AGREEMENTS, IN THIS AGREEMENT OR IN ANY
OTHER COMPANY PLAN OR POLICY, IT IS HEREBY AGREED THAT THIS AGREEMENT (OR ANY
WRITTEN AMENDMENT HERETO SIGNED BY EXECUTIVE AND THE COMPANY THAT EXPRESSLY
STATES THAT IT SUPERSEDES THIS PROVISO) AND THE RSU AGREEMENT IN THE FORM OF
EXHIBIT A HERETO CONTAIN THE ONLY PROVISIONS REGARDING FORFEITURE THAT SHALL
APPLY TO THE SPECIAL RSU GRANTS.  IN EACH CASE, THE APPLICABLE RSU AGREEMENT
SHALL PROVIDE THAT DELIVERY TO EXECUTIVE OF SHARES OF COMPANY COMMON STOCK
SUBJECT TO VESTED RESTRICTED STOCK UNITS UNDER THE APPLICABLE SPECIAL RSU GRANT
SHALL OCCUR ON EARLIEST DATE ON WHICH SUCH SHARES MAY BE SO DELIVERED WITHOUT
BECOMING SUBJECT TO TAXES, INTEREST OR PENALTIES AS A RESULT OF SECTION 409A
(“SECTION 409A”) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)
AND APPLICABLE ADMINISTRATIVE GUIDANCE AND REGULATIONS, AND WITHOUT AFFECTING
ANY COMPENSATION DEDUCTION APPLICABLE THERETO AS A RESULT OF SECTION 162(M) OF
THE CODE BUT IN NO EVENT SHALL SUCH SHARES BE DELIVERED (X) LATER THAN SIX
MONTHS PLUS ONE DAY AFTER THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT (THE
DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, REGARDLESS OF THE GROUND OR
REASON THEREFOR, BEING REFERRED TO IN THIS AGREEMENT AS THE “TERMINATION DATE”),
NOR (Y) SOONER THAN FIVE (5) DAYS AFTER THE TERMINATION DATE.

5


--------------------------------------------------------------------------------





(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
AGREEMENT, IN THE RSU AGREEMENTS OR IN THE EQUITY PLAN (BUT WITHOUT LIMITING ANY
RIGHTS OR ENTITLEMENTS OF EXECUTIVE IN ADDITION TO THE FOLLOWING THAT MAY BE
PROVIDED ELSEWHERE IN THIS AGREEMENT, THE RSU AGREEMENTS OR THE EQUITY PLAN), IN
THE EVENT OF ANY CHANGE IN CONTROL DESCRIBED IN CLAUSE (B) OR (C) OF SECTION
5(E)(III), OR ANY CHANGE IN CONTROL DESCRIBED IN CLAUSE (A) OF SECTION 5(E)(III)
PURSUANT TO WHICH HOLDERS OF THE COMPANY’S COMMON STOCK GENERALLY ARE ENTITLED
TO RECEIVE CASH AND/OR NON-CASH CONSIDERATION FOR ALL OR SUBSTANTIALLY ALL OF
THEIR SHARES:  (A) IF SUCH CHANGE IN CONTROL OCCURS BEFORE THE 2007 RSU GRANT
HAS OTHERWISE BEEN MADE TO EXECUTIVE, THEN (X) THE 2007 RSU GRANT SHALL BE
GRANTED (OR IF NOT GRANTED, SHALL BE DEEMED TO HAVE BEEN GRANTED) TO EXECUTIVE
ON THE “CHANGE IN CONTROL REFERENCE DATE” (AS DEFINED BELOW) AND THE CHANGE IN
CONTROL REFERENCE DATE SHALL BE THE GRANT DATE OF THE 2007 RSU GRANT, PROVIDED
THAT (Y) THE NUMBER OF RESTRICTED STOCK UNITS INCLUDED IN THE 2007 RSU GRANT
SHALL BE THE NUMBER DETERMINED USING THE CHANGE IN CONTROL REFERENCE DATE AS THE
GRANT DATE OF THE 2007 RSU GRANT, OR SUCH LESSER NUMBER OF RESTRICTED STOCK
UNITS, IF ANY, AS MAY BE DETERMINED BY DIVIDING (I) $8 MILLION BY (II) THE
CONSIDERATION PER SHARE (INCLUDING THE FAIR VALUE PER SHARE OF ANY NON-CASH
CONSIDERATION AS SPECIFIED BY THE GOVERNING LEGAL DOCUMENTS IN CONNECTION WITH
SUCH CHANGE IN CONTROL OR OTHERWISE DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS) TO BE RECEIVED BY HOLDERS OF THE COMPANY’S COMMON STOCK GENERALLY FOR
THEIR SHARES PURSUANT TO SUCH CHANGE IN CONTROL TRANSACTION; (B) IF SUCH CHANGE
IN CONTROL OCCURS BEFORE ALL RESTRICTED STOCK UNITS INCLUDED IN THE SPECIAL RSU
GRANTS (INCLUDING THOSE GRANTED OR DEEMED GRANTED PURSUANT TO CLAUSE (A) OF THIS
PARAGRAPH 4(D)(II) AND INCLUDING THOSE SUBJECT TO THE 2006 RSU GRANT, WHETHER OR
NOT SUCH CHANGE IN CONTROL OCCURS PRIOR TO THE GRANT DATE OF THE 2006 RSU GRANT)
HAVE VESTED (EXCEPT BY REASON OF FORFEITURE PURSUANT TO THE TERMS OF SECTION
5(J) OF THIS AGREEMENT OR THE TERMS OF SECTION 5(A) OR 5(C) OF THIS AGREEMENT
AND THE APPLICABLE RSU AGREEMENT), THEN ALL SUCH UNVESTED RESTRICTED STOCK UNITS
SHALL FULLY VEST AND BECOME NON-FORFEITABLE AS OF THE CHANGE IN CONTROL
REFERENCE DATE; (C) ANY AND ALL SHARES OF THE COMPANY’S COMMON STOCK UNDERLYING
VESTED RESTRICTED STOCK UNITS INCLUDED IN THE SPECIAL RSU GRANTS (INCLUDING
THOSE GRANTED OR DEEMED GRANTED PURSUANT TO CLAUSE (A) OF THIS PARAGRAPH
4(D)(II) AND THOSE VESTED PURSUANT TO CLAUSE (B) OF THIS PARAGRAPH 4(D)(II))
THAT HAVE NOT OTHERWISE BEEN DELIVERED AS OF THE TIME OF THE CHANGE IN CONTROL
SHALL BE DEEMED TO HAVE BEEN DELIVERED TO EXECUTIVE AT THE LATEST DATE AND TIME
THAT SHALL ENTITLE EXECUTIVE TO RECEIVE FOR SUCH SHARES, IN THE MANNER DESCRIBED
IN CLAUSE (D) BELOW, THE CONSIDERATION PAYABLE TO HOLDERS OF THE COMPANY’S
COMMON STOCK GENERALLY FOR THEIR SHARES PURSUANT TO SUCH CHANGE IN CONTROL
TRANSACTION (PROVIDED, FOR THE AVOIDANCE OF DOUBT, THAT NO SUCH SHARES SHALL BE
DEEMED TO HAVE BEEN DELIVERED TO EXECUTIVE IF SUCH CHANGE IN CONTROL TRANSACTION
IS NOT CONSUMMATED AND HOLDERS OF THE COMPANY’S COMMON STOCK GENERALLY RECEIVE
NO SUCH CONSIDERATION FOR THEIR SHARES PURSUANT THERETO); AND (D) EXECUTIVE
SHALL BE ENTITLED TO RECEIVE FOR SHARES OF THE COMPANY’S COMMON STOCK UNDERLYING
VESTED RESTRICTED STOCK UNITS INCLUDED IN THE SPECIAL RSU GRANTS (INCLUDING
THOSE GRANTED OR DEEMED GRANTED PURSUANT TO CLAUSE (A) OF THIS PARAGRAPH
4(D)(II) AND THOSE VESTED PURSUANT TO CLAUSE (B) OF THIS PARAGRAPH 4(D)(II)), AT
SUBSTANTIALLY THE SAME TIME AND AS TO

6


--------------------------------------------------------------------------------




the same percentage of common stock held, any consideration payable to holders
of the Company’s common stock generally for their shares pursuant to such Change
in Control transaction, as if Executive held, as of the Change in Control
Reference Date, all shares of the Company’s common stock underlying all the
vested restricted stock units included in the Special RSU Grants (including
those granted or deemed granted pursuant to clause (A) of this paragraph
4(d)(ii)) and those vested pursuant to clause (B) of this paragraph 4(d)(ii)). 
The “Change in Control Reference Date” shall mean the date of, and the time
immediately prior to the time of, the Change in Control, or such earlier date
and/or time as shall entitle Executive to receive pursuant to such Change in
Control transaction, at substantially the same time and as to the same
percentage of common stock held, any consideration payable to holders of the
Company’s common stock generally for their shares, as the holder of the common
stock underlying all the vested restricted stock units included in the Special
RSU Grants (including those granted or deemed granted pursuant to clause (A) of
this paragraph 4(d)(ii) and those vested pursuant to clause (B) of this
paragraph 4(d)(ii)).  For purposes of this paragraph 4(d)(ii), references to
common stock underlying restricted stock units shall include securities
substituted or resubstituted therefor in accordance with the terms of the RSU
Agreements and the Equity Plan.

(iii)          Notwithstanding anything to the contrary set forth in this
Agreement, in the RSU Agreements or in the Equity Plan, in the event that
Executive’s employment is terminated by reason of Executive’s death or Total
Disability, or by the Company without Cause, or by Executive for Good Reason
(including, without limitation, a deemed termination by the Company without
Cause due to a Failed Termination for Cause (as defined in Section 5(c) hereof)
pursuant to Section 5(c) hereof):  (A) if such termination of employment occurs
before the 2007 RSU Grant has otherwise been made to Executive, then (x) the
2007 RSU Grant shall be granted (or if not granted, shall be deemed to have been
granted) to Executive on the day immediately preceding the Termination Date, and
such day shall be the Grant Date of the 2007 RSU Grant; and (y) the number of
restricted stock units included in the 2007 RSU Grant shall be the number
determined using the day immediately preceding the Termination Date as the Grant
Date of the 2007 RSU Grant; and (B) if such termination of employment occurs
before all restricted stock units included in the Special RSU Grants (including
those granted or deemed granted pursuant to clause (A) of this paragraph
4(d)(iii) and including those subject to the 2006 RSU Grant, whether or not such
termination occurs prior to the Grant Date of the 2006 RSU Grant) have vested
(except by reason of forfeiture pursuant to the terms of Section 5(j) of this
Agreement), then all such vested restricted stock units shall fully vest and
become non-forfeitable as of the Termination Date and Executive shall be
entitled to the benefits thereof, as provided in Section 5(b) (in the case of
termination by reason of Executive’s death) or 5(d) (in the case of termination
by reason of Executive’s Total Disability, by the Company without Cause, or by
Executive for Good Reason).

7


--------------------------------------------------------------------------------





(E)           EXPENSE REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR
ALL REASONABLE AND NECESSARY TRAVEL, BUSINESS ENTERTAINMENT AND OTHER BUSINESS
EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF EXECUTIVE’S
DUTIES UNDER THIS AGREEMENT, ON A TIMELY BASIS UPON SUBMISSION BY EXECUTIVE OF
VOUCHERS THEREFOR IN ACCORDANCE WITH THE COMPANY’S STANDARD PROCEDURES.


(F)            USE OF COMPANY AIRCRAFT.  EXECUTIVE SHALL HAVE USE OF THE
COMPANY’S “FLIGHT OPTIONS” FRACTIONAL OWNERSHIP AIRCRAFT, OR ANY SUBSTITUTE OR
REPLACEMENT PRIVATE AIRCRAFT WHOLLY OR PARTIALLY OWNED, OR LEASED, CHARTERED BY
THE COMPANY OR OTHERWISE MADE AVAILABLE BY THE COMPANY TO ANY EXECUTIVE OFFICERS
OF THE COMPANY (COLLECTIVELY, THE “COMPANY PLANE”) FOR PERSONAL USE, PROVIDED
THAT SUCH PERSONAL USE SHALL NOT INTERFERE WITH THE BUSINESS USE OF THE COMPANY
PLANE.  FAMILY MEMBERS AND/OR OTHER GUESTS MAY ACCOMPANY EXECUTIVE ON COMPANY
PLANE FLIGHTS, WHETHER SUCH FLIGHTS ARE FOR PERSONAL USE, BUSINESS USE OR A
COMBINATION THEREOF, AS SEATING PERMITS.  WHEN USING THE COMPANY PLANE FOR A
FLIGHT THAT IS EXCLUSIVELY FOR PERSONAL USE, EXECUTIVE SHALL REIMBURSE THE
COMPANY FOR THE OUT-OF-POCKET COST TO THE COMPANY OF SUCH FLIGHT AS INVOICED BY
FLIGHT OPTIONS LLC OR A SUCCESSOR OWNER, CHARTERER, LESSOR OR SERVICER OF THE
COMPANY PLANE, AS THE CASE MAY BE (THE “INVOICED AMOUNT”).  WHEN USING THE
COMPANY PLANE ON A FLIGHT THAT HAS A BONA FIDE BUSINESS-RELATED PURPOSE (WHETHER
OR NOT SUCH BUSINESS-RELATED PURPOSE IS THE SOLE PURPOSE OF SUCH FLIGHT),
EXECUTIVE SHALL REIMBURSE THE COMPANY FOR ANY PERSONAL USE IN RESPECT OF SUCH
FLIGHT IN AN AMOUNT THAT IS COMPUTED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 274(E) OF THE CODE AND REGULATIONS PROMULGATED THEREUNDER AND ANY
APPLICABLE INTERPRETATIONS BY THE U.S. INTERNAL REVENUE SERVICE (THE “IRS
AMOUNT”); PROVIDED, HOWEVER, THAT IF THE IRS AMOUNT IS GREATER THAN THE INVOICED
AMOUNT FOR SUCH FLIGHT, THEN EXECUTIVE SHALL REIMBURSE THE COMPANY FOR THE
INVOICED AMOUNT, INSTEAD OF THE IRS AMOUNT, FOR SUCH FLIGHT.


(G)           HEALTH AND WELFARE BENEFITS  EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE, WITHOUT DISCRIMINATION OR DUPLICATION, IN ANY AND ALL MEDICAL
INSURANCE, GROUP HEALTH, DISABILITY, LIFE, ACCIDENTAL DEATH, DISMEMBERMENT
INSURANCE, 401(K) OR OTHER RETIREMENT, DEFERRED COMPENSATION, PROFIT SHARING,
STOCK OWNERSHIP AND SUCH OTHER PLANS AND PROGRAMS WHICH ARE MADE GENERALLY
AVAILABLE BY THE COMPANY TO ITS OTHER SENIOR EXECUTIVES IN ACCORDANCE WITH THE
TERMS OF SUCH PLANS AND PROGRAMS AND SUBJECT TO THE COMPANY’S RIGHT TO AT ANY
TIME AMEND OR TERMINATE ANY SUCH PLAN OR PROGRAM; PROVIDED, HOWEVER, THAT
EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN SUCH INSURANCE, BENEFIT, FRINGE
BENEFIT AND PERQUISITE PLANS AND PROGRAMS ON TERMS AND CONDITIONS AT LEAST AS
FAVORABLE TO EXECUTIVE AS THE MOST FAVORABLE TERMS AND CONDITIONS OFFERED TO ANY
OTHER EMPLOYEE OF THE COMPANY.  EXECUTIVE SHALL BE ENTITLED TO PAID VACATION,
HOLIDAYS, AND ANY OTHER TIME OFF IN ACCORDANCE WITH THE COMPANY’S POLICIES IN
EFFECT FROM TIME TO TIME.


(H)           RESIDUAL SERP BENEFIT.  EXECUTIVE’S AGGREGATE RETIREMENT BENEFIT
UNDER THE COMPANY’S SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN, AS AMENDED, RESTATED
AND

8


--------------------------------------------------------------------------------




finally terminated as of December 31, 2005 (“SERP”) had a value equal to
$9,853,046 (representing the lump sum present value of his SERP benefit as of
December 31, 2005) which will accrue interest at a rate of four percent (4%) per
annum, compounded annually, for the period from December 31, 2005 through the
date of distribution (the “SERP Benefit”).  Executive shall receive his
aggregate SERP Benefit in a lump sum payment on the date that is six months plus
one day after the Termination Date.  Notwithstanding anything to the contrary
contained in the SERP, in any other plan or policy of the Company or in this
Agreement, it is hereby acknowledged and agreed that the SERP Benefit is and
shall remain a fully vested and nonforfeitable benefit and shall be payable to
Executive, in the manner provided above, following any termination of his
employment by the Company regardless of the reason or grounds for such
termination of employment.


(I)            TAXES.  PAYMENT OF ALL COMPENSATION AND BENEFITS TO EXECUTIVE
SPECIFIED IN THIS SECTION 4 AND IN SECTION 5 OF THIS AGREEMENT SHALL BE SUBJECT
TO ALL LEGALLY REQUIRED AND CUSTOMARY WITHHOLDINGS.  THE COMPANY MAKES NO
REPRESENTATIONS REGARDING THE TAX IMPLICATIONS OF THE COMPENSATION AND BENEFITS
TO BE PAID TO EXECUTIVE UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
UNDER SECTION 409A OF THE CODE AND APPLICABLE ADMINISTRATIVE GUIDANCE AND
REGULATIONS.  INTERNAL REVENUE CODE SECTION 409A GOVERNS PLANS AND ARRANGEMENTS
THAT PROVIDE “NONQUALIFIED DEFERRED COMPENSATION” (AS DEFINED UNDER THE CODE)
WHICH MAY INCLUDE, AMONG OTHERS, NONQUALIFIED RETIREMENT PLANS, BONUS PLANS,
STOCK OPTION PLANS, EMPLOYMENT AGREEMENTS AND SEVERANCE AGREEMENTS.  THE COMPANY
RESERVES THE RIGHT (BUT IS NOT REQUIRED) TO PROVIDE COMPENSATION AND BENEFITS
UNDER ANY PLAN OR ARRANGEMENT IN AMOUNTS, AT TIMES AND IN A MANNER THAT
MINIMIZES TAXES, INTEREST OR PENALTIES AS A RESULT OF SECTION 409A. IN ADDITION,
IN THE EVENT ANY BENEFITS OR AMOUNTS PAID HEREUNDER ARE DEEMED TO BE SUBJECT TO
SECTION 409A, INCLUDING PAYMENTS UNDER SECTION 5 OF THIS AGREEMENT, EXECUTIVE
CONSENTS TO THE COMPANY ADOPTING SUCH CONFORMING AMENDMENTS AS THE COMPANY OR
EXECUTIVE DEEMS NECESSARY, IN ITS OR HIS REASONABLE DISCRETION, TO COMPLY WITH
SECTION 409A (INCLUDING, BUT NOT LIMITED TO, DELAYING PAYMENT UNTIL SIX MONTHS
FOLLOWING TERMINATION OF EMPLOYMENT)


(J)            REGISTRATION.  THE COMPANY WILL USE ITS BEST EFFORTS TO FILE WITH
THE SECURITIES AND EXCHANGE COMMISSION AND THEREAFTER MAINTAIN THE EFFECTIVENESS
OF ONE OR MORE REGISTRATION STATEMENTS REGISTERING UNDER THE SECURITIES ACT OF
1933, AS AMENDED, THE OFFER AND SALE OF SHARES BY THE COMPANY TO EXECUTIVE
PURSUANT TO STOCK OPTIONS OR OTHER EQUITY-BASED AWARDS GRANTED TO EXECUTIVE
UNDER COMPANY PLANS AND THIS AGREEMENT.


5.             TERMINATION OF EMPLOYMENT.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY
BE TERMINATED PRIOR TO THE END OF THE TERM UNDER THE FOLLOWING CIRCUMSTANCES:


(A)           TERMINATION BY EXECUTIVE FOR OTHER THAN GOOD REASON.  EXECUTIVE
MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR ANY REASON OR NO REASON UPON 45 DAYS’
PRIOR WRITTEN NOTICE TO THE COMPANY REFERRING TO THIS SECTION 5(A); PROVIDED,
HOWEVER, THAT A TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR “GOOD REASON” SHALL
NOT CONSTITUTE A

9


--------------------------------------------------------------------------------




termination by Executive for other than Good Reason pursuant to this Section
5(a).  In the event Executive terminates his employment for other than Good
Reason, Executive shall be entitled only to the following compensation and
benefits:

(I)            ANY ACCRUED BUT UNPAID BASE SALARY (AS DETERMINED PURSUANT TO
SECTION 4(A)) FOR SERVICES RENDERED TO THE TERMINATION DATE, PAYABLE ON THE NEXT
REGULAR PAYDAY FOLLOWING THE TERMINATION DATE;

(II)           ALL VESTED NONFORFEITABLE AMOUNTS OWING OR ACCRUED AT THE
TERMINATION DATE UNDER COMPENSATION AND BENEFIT PLANS, PROGRAMS, AND
ARRANGEMENTS SET FORTH OR REFERRED TO IN SECTION 4 HEREOF IN WHICH EXECUTIVE
THERETOFORE PARTICIPATED (INCLUDING, WITHOUT LIMITATION, ANY EARNED AND VESTED
ANNUAL INCENTIVE COMPENSATION AND THE SERP BENEFIT) WILL BE PAID UNDER THE TERMS
AND CONDITIONS OF SUCH PLANS, PROGRAMS, AND ARRANGEMENTS (AND AGREEMENTS AND
DOCUMENTS THEREUNDER);

(III)          REASONABLE BUSINESS EXPENSES AND DISBURSEMENTS INCURRED BY
EXECUTIVE PRIOR TO SUCH TERMINATION WILL BE REIMBURSED IN ACCORDANCE WITH
SECTION 4(E).

(IV)          IN LIEU OF ANY INCENTIVE COMPENSATION UNDER SECTION 4(B) FOR THE
YEAR OF TERMINATION, AN AMOUNT EQUAL TO THE AMOUNT OF ANNUAL INCENTIVE
COMPENSATION PAYABLE TO EXECUTIVE ASSUMING ACHIEVEMENT OF THE MAXIMUM
PERFORMANCE TARGETS FOR SUCH YEAR, MULTIPLIED BY A FRACTION THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF
TERMINATION.  SUCH AMOUNT SHALL BE PAYABLE IN A LUMP SUM IN ACCORDANCE WITH
SECTION 5(F) OF THIS AGREEMENT;

(V)           STOCK OPTIONS HELD BY EXECUTIVE AT TERMINATION, IF NOT THEN VESTED
AND EXERCISABLE, WILL BECOME FULLY VESTED AND EXERCISABLE AT THE DATE OF SUCH
TERMINATION, EXCEPT TO THE EXTENT OTHERWISE SPECIFICALLY PROVIDED UNDER THE
TERMS OF ANY “NON-ORDINARY COURSE GRANT OR AWARD” (AS DEFINED BELOW) MADE TO
EXECUTIVE AFTER DECEMBER 31, 2005, AND ANY SUCH OPTIONS SHALL REMAIN EXERCISABLE
UNTIL THE EARLIER OF THREE YEARS AFTER THE DATE OF SUCH TERMINATION OR THE
SCHEDULED EXPIRATION DATE, AND, IN OTHER RESPECTS, ALL SUCH OPTIONS SHALL BE
GOVERNED BY THE PLANS AND PROGRAMS AND THE AGREEMENTS AND OTHER DOCUMENTS
PURSUANT TO WHICH SUCH OPTIONS WERE GRANTED;

(VI)          EXCEPT TO THE EXTENT OTHERWISE SPECIFICALLY PROVIDED UNDER THE
TERMS OF ANY NON-ORDINARY COURSE GRANT OR AWARD MADE TO EXECUTIVE AFTER DECEMBER
31, 2005 (INCLUDING, WITHOUT LIMITATION, THE RSU AGREEMENTS GOVERNING THE 2006
RSU GRANT AND THE 2007 RSU GRANT), ALL DEFERRED STOCK, RESTRICTED STOCK AND
OTHER EQUITY-BASED AWARDS WILL BECOME FULLY VESTED AND NON-FORFEITABLE, AND ALL
RESTRICTIONS AND CONDITIONS WITH RESPECT TO SUCH AWARDS SHALL LAPSE, AND ALL
SUCH AWARDS AND ARRANGEMENTS WILL BE SETTLED IN ACCORDANCE WITH THE PLANS AND
PROGRAMS UNDER WHICH THE AWARDS WERE GRANTED OR GOVERNING SUCH ARRANGEMENTS
INCLUDING, IF SO PERMITTED BY THE PLANS OR PROGRAMS, EXECUTIVE’S DULY EXECUTED
DEFERRAL ELECTION FORMS OR THE TERMS OF ANY

10


--------------------------------------------------------------------------------




mandatory deferral under such plans or programs; provided, however, if necessary
to comply with Section 409A(a)(2)(B)(i) of the Code, and applicable
administrative guidance and regulations, such settlement shall be made on the
date that is six months plus one day following the Termination Date; and

(VII)         EXECUTIVE MAY ELECT CONTINUED PARTICIPATION AFTER TERMINATION IN
THE COMPANY’S HEALTH AND MEDICAL COVERAGE FOR HIMSELF AND HIS SPOUSE AND
DEPENDENT CHILDREN AFTER SUCH COVERAGE WOULD OTHERWISE END UNTIL SUCH TIME AS
EXECUTIVE BECOMES ELIGIBLE FOR MEDICARE; PROVIDED, HOWEVER, THAT IN THE EVENT OF
SUCH ELECTION, EXECUTIVE SHALL PAY THE COMPANY EACH YEAR AN AMOUNT EQUAL TO THE
THEN-CURRENT ANNUAL COBRA PREMIUM BEING PAID (OR PAYABLE) BY ANY OTHER FORMER
EMPLOYEE OF THE COMPANY.

FOR PURPOSES OF THIS AGREEMENT, A “NON-ORDINARY-COURSE GRANT OR AWARD” SHALL
MEAN ANY GRANT OR AWARD CONFERRING THE RIGHT TO ACQUIRE EQUITY-BASED SECURITIES
OF THE COMPANY, OTHER THAN A “NORMAL COURSE AWARD”, AND A “NORMAL COURSE AWARD”
SHALL MEAN AND BE LIMITED TO A GRANT OR AWARD TO ACQUIRE EQUITY-BASED SECURITIES
OF THE COMPANY MADE UNDER THE ANNUAL EQUITY INCENTIVE PROGRAM OF THE COMPANY’S
MANAGEMENT INCENTIVE COMPENSATION PROGRAM, OR UNDER ANY AMENDED, REPLACEMENT OR
SUPPLEMENTAL PLAN OR PROGRAM THAT IS ESTABLISHED TO TAKE THE PLACE OF, MODIFY,
OR SUPPLEMENT SUCH EQUITY INCENTIVE PROGRAM (AS THE SAME MAY BE HEREAFTER
AMENDED, REPLACED OR SUPPLEMENTED), OR TO REINSTITUTE SUCH A PLAN OR PROGRAM, IN
ORDER TO CARRY OUT THE COMPANY’S REGULAR PROGRAM OF EQUITY GRANTS TO SENIOR
EXECUTIVES GENERALLY.


(B)           TERMINATION BY REASON OF DEATH.  IF EXECUTIVE DIES DURING THE
TERM, THE COMPANY SHALL PAY TO THE LAST BENEFICIARY DESIGNATED BY EXECUTIVE BY
WRITTEN NOTICE TO THE COMPANY OR, FAILING SUCH DESIGNATION, TO EXECUTIVE’S
ESTATE, THE FOLLOWING AMOUNTS:

(I)            THE PAYMENTS AND BENEFITS REFERRED TO IN CLAUSES (I) THROUGH
(III), INCLUSIVE, OF SECTION 5(A) (COLLECTIVELY, THE “STANDARD TERMINATION
PAYMENTS”);

(II)           A LUMP SUM PAYMENT EQUAL TO (A) EXECUTIVE’S ANNUAL BASE SALARY,
PLUS (B) THE HIGHEST ANNUAL INCENTIVE COMPENSATION PAID TO EXECUTIVE IN RESPECT
OF THE TWO MOST RECENT FISCAL YEARS OF THE COMPANY BUT NOT MORE THAN EXECUTIVE’S
TARGET BONUS FOR THE YEAR OF TERMINATION, PAYABLE WITHIN 30 DAYS OF THE
TERMINATION DATE;

(III)          STOCK OPTIONS HELD BY EXECUTIVE AT TERMINATION, IF NOT THEN
VESTED AND EXERCISABLE, WILL BECOME FULLY VESTED AND EXERCISABLE AT THE DATE OF
SUCH TERMINATION, EXCEPT TO THE EXTENT OTHERWISE SPECIFICALLY PROVIDED UNDER THE
TERMS OF ANY NON-ORDINARY COURSE GRANT OR AWARD MADE TO EXECUTIVE AFTER DECEMBER
31, 2005, AND ANY SUCH OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF
THREE YEARS AFTER THE DATE OF SUCH TERMINATION OR THE SCHEDULED EXPIRATION DATE,
AND, IN OTHER RESPECTS, ALL SUCH OPTIONS SHALL BE GOVERNED BY THE PLANS AND
PROGRAMS AND THE AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH OPTIONS
WERE GRANTED; AND

11


--------------------------------------------------------------------------------




(IV)          EXCEPT TO THE EXTENT OTHERWISE SPECIFICALLY PROVIDED UNDER THE
TERMS OF ANY NON-ORDINARY COURSE GRANT OR AWARD MADE TO EXECUTIVE AFTER DECEMBER
31, 2005, ALL DEFERRED STOCK, RESTRICTED STOCK AND OTHER EQUITY-BASED AWARDS
WILL BECOME FULLY VESTED AND NON-FORFEITABLE, AND ALL RESTRICTIONS AND
CONDITIONS WITH RESPECT TO SUCH AWARDS SHALL LAPSE, AND ALL SUCH AWARDS AND
ARRANGEMENTS WILL BE SETTLED IN ACCORDANCE WITH THE PLANS AND PROGRAMS UNDER
WHICH THE AWARDS WERE GRANTED OR GOVERNING SUCH ARRANGEMENTS INCLUDING, IF SO
PERMITTED BY THE PLANS OR PROGRAMS, EXECUTIVE’S DULY EXECUTED DEFERRAL ELECTION
FORMS OR THE TERMS OF ANY MANDATORY DEFERRAL UNDER SUCH PLANS OR PROGRAMS.


(C)           TERMINATION BY THE COMPANY FOR CAUSE.  THE COMPANY MAY TERMINATE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE BY GIVING A CAUSE TERMINATION NOTICE
(AS DEFINED BELOW) IN ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF THIS
SECTION 5(C).  FOR PURPOSES OF THIS AGREEMENT, THE TERM “CAUSE” SHALL MEAN
EXECUTIVE’S GROSS MISCONDUCT (AS DEFINED HEREIN) OR WILLFUL AND MATERIAL BREACH
OF SECTION 6.1(A) (OTHER THAN THE FIRST SENTENCE THEREOF), 6.1(B), 6.2 (OTHER
THAN THE FIRST AND PENULTIMATE SENTENCES THEREOF) OR 6.3.  “GROSS MISCONDUCT”
SHALL MEAN (I) EXECUTIVE’S CONVICTION (INCLUDING CONVICTION ON A NOLO CONTENDERE
PLEA) IN A COURT OF LAW OF A FELONY, OR (II) EXECUTIVE’S WILLFUL AND CONTINUED
FAILURE SUBSTANTIALLY TO PERFORM HIS MATERIAL DUTIES UNDER THIS AGREEMENT.  FOR
PURPOSES OF THIS AGREEMENT, AN ACT OR FAILURE TO ACT ON EXECUTIVE’S PART SHALL
BE CONSIDERED “WILLFUL” IF IT WAS DONE OR OMITTED TO BE DONE BY HIM KNOWINGLY,
PURPOSEFULLY AND NOT IN GOOD FAITH AND SHALL NOT INCLUDE, WITHOUT LIMITATION,
ANY ACT OR FAILURE TO ACT RESULTING FROM ANY DISAGREEMENT OR DIFFERENCE OF VIEWS
BETWEEN EXECUTIVE AND ONE OR MORE DIRECTORS OR OFFICERS OF THE COMPANY OR ANY OF
ITS AFFILIATES WITH RESPECT TO ANY MATTER(S) RELATING TO THE BUSINESS, AFFAIRS
OR OPERATIONS OF THE COMPANY AND/OR ANY OF ITS AFFILIATES (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO ANY MANAGEMENT, BUSINESS OR OPERATIONAL MATTER,
STRATEGY, PLAN, PROPOSAL, INITIATIVE OR DECISION, ANY ISSUE REGARDING THE
HIRING, FIRING, APPOINTMENT OR REMOVAL OF ANY DIRECTOR, OFFICER, EMPLOYEE,
AGENT, CONSULTANT, ADVISOR OR CONTRACTOR, ANY PROPOSED TRANSACTION, VENTURE,
AFFILIATION OR ALLIANCE, OR ANY CHANGE IN BUSINESS, STRUCTURE, ORGANIZATION,
MANAGEMENT OR OPERATIONS).  EXECUTIVE MAY NOT BE TERMINATED FOR CAUSE UNLESS AND
UNTIL THERE SHALL HAVE BEEN DELIVERED TO HIM, WITHIN NINETY (90) DAYS AFTER THE
COMPANY FIRST HAD ACTUAL KNOWLEDGE OF THE MOST RECENT CONDUCT OR EVENT
COMPRISING AN ELEMENT OF THE ALLEGED GROUND FOR TERMINATION FOR CAUSE (IT NOT
BEING NECESSARY THAT ALL ELEMENTS COMPRISING THE ALLEGED GROUND FOR TERMINATION
FOR CAUSE HAVE OCCURRED WITHIN SUCH NINETY (90) DAY PERIOD), A COPY OF A
RESOLUTION DULY ADOPTED BY THE BOARD OF DIRECTORS BY A VOTE OF DIRECTORS
CONSTITUTING A MAJORITY OF THE BOARD OF DIRECTORS (EXCLUDING EXECUTIVE) AT A
MEETING OF THE BOARD OF DIRECTORS AT WHICH A QUORUM IS PHYSICALLY PRESENT IN
PERSON AND WHICH IS CALLED AND HELD FOR SUCH PURPOSE (AFTER GIVING EXECUTIVE
REASONABLE NOTICE OF THE SPECIFIC GROUNDS FOR SUCH TERMINATION INCLUDING A
REASONABLY DETAILED STATEMENT OF THE FACTS AND CIRCUMSTANCES CLAIMED AS THE
BASIS FOR SUCH TERMINATION AND, EXCEPT IF A FELONY CONVICTION IS THE GROUNDS FOR
TERMINATION, 30 DAYS TO CORRECT SUCH GROUNDS, AND AFFORDING EXECUTIVE AND HIS
COUNSEL THE OPPORTUNITY TO BE HEARD BEFORE THE BOARD OF DIRECTORS) FINDING THAT,
IN

12


--------------------------------------------------------------------------------




the good faith opinion of the Board of Directors, Executive was guilty of
conduct constituting Cause (the “Cause Resolution”).  The Company’s delivery of
the Cause Resolution to Executive shall be accompanied or followed by delivery
by the Company to Executive of a written notice of termination for Cause
referring to this Section 5(c), stating the grounds for such termination (which
shall be the same grounds as set forth in the Cause Resolution) and specifying
the effective date of such termination for Cause, which date shall be no earlier
than 31 days after the date on which Executive receives such written notice of
termination for Cause (the “Cause Termination Notice”), provided that at any
time prior to the effective date of such termination, the Board of Directors
may, in accordance with the next sentence, relieve Executive of all or a portion
of his duties and treat him as a suspended employee of the Company, and until
the Termination Date Executive shall be entitled to continue to receive all
compensation and benefits under this Agreement as if he had not been suspended
or given notice of termination (and such suspension for the avoidance of doubt
shall not constitute “Good Reason” for purposes of this Agreement).  Any such
suspension shall be effected either (i) pursuant to the Cause Resolution or (ii)
pursuant to a resolution otherwise approved (which approval need not be by
meeting on formal notice) either by a majority of the Board of Directors
(excluding Executive) or, if a majority of the Board of Directors cannot
reasonably be convened promptly in person or by telephone, by a majority of the
Executive Committee of the Board of Directors (excluding Executive), in each
case determining, in the good faith opinion of the participants, that Executive
was guilty of conduct constituting Cause and that prompt suspension of Executive
is reasonably required in the best interests of the Company, which resolution is
confirmed within 10 days by a Cause Resolution.  Notwithstanding any such
suspension, Executive shall be afforded such opportunity as may be reasonable
under the circumstances to correct grounds for termination as contemplated by
the fifth sentence of this Section 5(c) until the expiration of the 30-day
period provided therein.

If Executive disputes the Company’s allegation of Cause by initiating
arbitration pursuant to Section 13 of this Agreement and the arbitration panel
finds that the Company properly terminated Executive’s employment for Cause in
accordance with the provisions of this Section 5(c), Executive shall, within 30
days of the arbitration award, repay the amount (if any) by which (A) the
amounts provided to him by the Company in respect of periods commencing after
the termination date of his employment set forth in the Cause Termination
Notice, including but not limited to salary continuation and the value of all
benefits provided to Executive in respect of periods commencing after his
termination date, exceed (B) the amounts to which he is entitled under this
Agreement upon a termination for Cause.  If the amount in (A) does not exceed
the amount in (B), the Company may reduce any amounts owed to Executive by the
amount in (A).  If the arbitration panel does not find that the Company properly
terminated Executive’s employment for Cause in accordance with the provisions of
this Section 5(c) (a “Failed Termination for Cause”), then (x) Executive’s
employment shall be deemed to have been terminated by the Company without Cause
as of the date (the “Deemed Termination

13


--------------------------------------------------------------------------------




Date”) which is 31 days after the date on which the Cause Resolution and the
Cause Termination Notice were delivered to Executive; (y) the Company shall
provide Executive with the payments and benefits set forth in Section 5(d)
hereof as if the Company had terminated Executive without Cause as of the Deemed
Termination Date, provided that any amounts previously paid to Executive by the
Company as a suspended employee in respect of periods commencing on or after the
Deemed Termination Date shall be credited against amounts owed to Executive
under Section 5(d) hereof; and (z) the Company shall pay (or reimburse, if
already paid by Executive) all reasonable expenses actually incurred by
Executive in connection with contesting such Failed Termination for Cause.

In the event that Executive’s employment is terminated by the Company for Cause
in accordance with this Section 5(c), Executive shall be entitled to receive
only the following payments and benefits:

(I)            THE STANDARD TERMINATION PAYMENTS (AS DEFINED IN SECTION
5(B)(I)); AND

(II)           EXCEPT AS PROVIDED IN SECTION 6.6, ALL STOCK OPTIONS AND OTHER
EQUITY AWARDS WILL BE GOVERNED BY THE TERMS OF THE PLANS AND PROGRAMS UNDER
WHICH THE OPTIONS OR OTHER AWARDS WERE GRANTED (THE “BASIC EQUITY AWARD
BENEFIT”);

The Company hereby acknowledges and agrees that, as of the date on which this
Agreement is executed by the Company, the Company is not aware of grounds for
terminating Executive for Cause.


(D)           TERMINATION BY REASON OF TOTAL DISABILITY; TERMINATION BY THE
COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON.  THE COMPANY MAY
TERMINATE EXECUTIVE’S EMPLOYMENT (X) BY REASON OF “TOTAL DISABILITY” (AS DEFINED
BELOW) OR (Y) AT ANY TIME, WITHOUT CAUSE, FOR ANY REASON OR NO REASON, AND
EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR “GOOD REASON” (AS DEFINED
BELOW).  EXECUTIVE AND THE COMPANY AGREE THAT EXECUTIVE MAY NOT REASONABLY BE
EXPECTED TO BE ABLE TO PERFORM HIS DUTIES AND THE ESSENTIAL FUNCTIONS OF HIS
OFFICE IN THE EVENT OF EXECUTIVE’S “TOTAL DISABILITY.” FOR PURPOSES OF THIS
AGREEMENT, “TOTAL DISABILITY” SHALL MEAN EXECUTIVE’S FAILURE TO PERFORM THE
DUTIES AND RESPONSIBILITIES CONTEMPLATED UNDER THIS AGREEMENT FOR A PERIOD OF
MORE THAN 180 DAYS DURING ANY CONSECUTIVE 12-MONTH PERIOD DUE TO PHYSICAL OR
MENTAL INCAPACITY OR IMPAIRMENT AS DETERMINED BY A PHYSICIAN OR PHYSICIANS
SELECTED BY THE COMPANY AND REASONABLY ACCEPTABLE TO EXECUTIVE, UNLESS, WITHIN
30 DAYS AFTER EXECUTIVE HAS RECEIVED WRITTEN NOTICE FROM THE COMPANY OF A
PROPOSED TERMINATION DUE TO SUCH FAILURE (AS DETERMINED IN ACCORDANCE WITH THE
FOREGOING PROVISIONS OF THIS SENTENCE) WHICH NOTICE SHALL INCLUDE A COPY OF THE
FINDINGS OF SUCH PHYSICIAN OR PHYSICIANS AND SHALL REFER TO THIS SECTION 5(D),
EXECUTIVE SHALL HAVE RETURNED TO THE FULL PERFORMANCE OF HIS DUTIES HEREUNDER
AND SHALL HAVE PRESENTED TO THE COMPANY A WRITTEN CERTIFICATE OF EXECUTIVE’S
GOOD HEALTH BY A PHYSICIAN SELECTED BY EXECUTIVE AND

14


--------------------------------------------------------------------------------




reasonably acceptable to the Company.  For purposes of this Agreement, “Good
Reason” shall mean that without Executive’s prior written consent, any of the
following shall have occurred, within sixty (60) days after Executive first had
actual knowledge of the most recent conduct or event comprising an element of
the alleged ground for termination for Good Reason (it not being necessary that
all elements comprising the alleged ground for termination for Good Reason have
occurred within such sixty (60) day period),:  (I) a material change, adverse to
Executive, in Executive’s positions, titles, offices, or duties as provided in
Section 3, except, in such case, in connection with the termination of
Executive’s employment for Cause, Total Disability or death; (II) an assignment
of any significant duties to Executive which are materially inconsistent with
Executive’s positions or offices held under Section 3; (III) a decrease in Base
Salary or material decrease in Executive’s compensation opportunities or in the
aggregate benefits provided under this Agreement; (IV) any other material
failure by the Company to perform any material obligation under, or material
breach by the Company of any material provision of, this Agreement; (V) a
relocation of the principal executive offices of the Company more than 35 miles
from their existing location in New York, NY, or a change in the location of
Executive’s office to a location other than the Company’s principal executive
offices; or (VI) any failure to secure the agreement of any successor
corporation or other entity to the Company to fully assume the Company’s
obligations under this Agreement in a form reasonably acceptable to Executive;
provided, however, that a termination by Executive for Good Reason under any of
clauses (I) — (VI) of this Section 5(d) shall be effective only if, within
thirty (30) days following delivery of a written notice by Executive to the
Company that Executive is terminating his employment for Good Reason and setting
forth in reasonable detail the facts and circumstances allegedly constituting
Good Reason, the Company has failed to cure the circumstances giving rise to
Good Reason.  In the event that Executive’s employment is terminated (A) by
reason of Total Disability, (B) by the Company without Cause or (C) by Executive
for Good Reason (as to (B) and (C), including, without limitation, a deemed
termination by the Company without Cause or by Executive for Good Reason
pursuant to the delivery of a Nonrenewal Notice in accordance with Section 2
hereof; and as to (B), including, without limitation, a deemed termination by
the Company without Cause due to a Failed Termination for Cause pursuant to
Section 5(c) hereof), the Company shall pay the following amounts, and make the
following other benefits available, to Executive (such payments and benefits,
the “Section 5(d) Payments and Benefits”):

(I)            THE STANDARD TERMINATION PAYMENTS (AS DEFINED IN SECTION
5(B)(I));

(II)           IF SUCH TERMINATION OCCURS ON OR PRIOR TO DECEMBER 31, 2008, AN
AMOUNT EQUAL TO THE SUM OF (A) THE BASE SALARY THAT WOULD HAVE BEEN PAYABLE TO
EXECUTIVE THROUGH DECEMBER 31, 2009 HAD EXECUTIVE’S EMPLOYMENT NOT TERMINATED
AND (B) EXECUTIVE’S “SEVERANCE BONUS AMOUNT” (AS DEFINED BELOW), OR,
ALTERNATIVELY, IF SUCH TERMINATION OCCURS SUBSEQUENT TO DECEMBER 31, 2008, AN
AMOUNT EQUAL TO THE SUM OF (A)

15


--------------------------------------------------------------------------------




Executive’s annual Base Salary as of the Termination Date and (B) Executive’s
“Severance Bonus Amount” (as defined below), provided in each case that such
amount shall be reduced by any disability payment provided to Executive as a
result of any disability plan sponsored by the Company or its affiliates
providing benefits to Executive.  Such amount shall be payable in a lump sum in
accordance with Section 5(f) of this Agreement.  For purposes of this Agreement,
“Severance Bonus Amount” shall mean (i) if such termination occurs on or prior
to December 31, 2008, an amount equal to (1) a fraction the numerator of which
is the number of calendar months during the period from and including the
calendar month in which the Termination Date occurs to and including December
2009 and the denominator of which is 12, multiplied by (2) the highest annual
incentive compensation paid to Executive in respect of the two most recent
fiscal years of the Company (but not more than Executive’s Target Bonus for the
year of termination), or, alternatively, (ii) if such termination occurs
subsequent to December 31, 2008, an amount equal to the highest annual incentive
compensation paid to Executive in respect of the two most recent fiscal years of
the Company but not more than Executive’s Target Bonus for the year of
termination;

(III)          IN LIEU OF ANY INCENTIVE COMPENSATION FOR THE YEAR IN WHICH SUCH
TERMINATION OF EMPLOYMENT OCCURS (BUT IN ADDITION TO AND NOT IN LIEU OF THE
SEVERANCE BONUS AMOUNT), PAYMENT OF AN AMOUNT EQUAL TO (A) THE HIGHEST ANNUAL
INCENTIVE COMPENSATION PAID TO EXECUTIVE IN RESPECT OF THE TWO MOST RECENT
FISCAL YEARS OF THE COMPANY BUT NOT MORE THAN EXECUTIVE’S TARGET BONUS FOR THE
YEAR OF TERMINATION, MULTIPLIED BY (B) A FRACTION THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION AND THE
DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF TERMINATION. 
SUCH AMOUNT SHALL BE PAYABLE IN A LUMP SUM IN ACCORDANCE WITH SECTION 5(F) OF
THIS AGREEMENT;

(IV)          STOCK OPTIONS HELD BY EXECUTIVE AT TERMINATION, IF NOT THEN VESTED
AND EXERCISABLE, WILL BECOME FULLY VESTED AND EXERCISABLE AT THE DATE OF SUCH
TERMINATION, EXCEPT TO THE EXTENT OTHERWISE SPECIFICALLY PROVIDED UNDER THE
TERMS OF ANY NON-ORDINARY COURSE GRANT OR AWARD MADE TO EXECUTIVE AFTER DECEMBER
31, 2005, AND ANY SUCH OPTIONS SHALL REMAIN EXERCISABLE UNTIL THE SCHEDULED
EXPIRATION DATE, AND, IN OTHER RESPECTS, ALL SUCH OPTIONS SHALL BE GOVERNED BY
THE PLANS AND PROGRAMS AND THE AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH
SUCH OPTIONS WERE GRANTED;

(V)           EXCEPT TO THE EXTENT OTHERWISE SPECIFICALLY PROVIDED UNDER THE
TERMS OF ANY NON-ORDINARY COURSE GRANT OR AWARD MADE TO EXECUTIVE AFTER DECEMBER
31, 2005, ALL DEFERRED STOCK, RESTRICTED STOCK AND OTHER EQUITY-BASED AWARDS
WILL BECOME FULLY VESTED AND NON-FORFEITABLE, ALL RESTRICTIONS AND CONDITIONS
WITH RESPECT TO SUCH AWARDS SHALL LAPSE, AND ALL SUCH AWARDS AND ARRANGEMENTS
SHALL BE SETTLED UPON SUCH TERMINATION, WITHOUT REGARD TO ANY STATED PERIOD OF
DEFERRAL OR OTHER RESTRICTIONS OR CONDITIONS REMAINING IN RESPECT OF SUCH
AWARDS; PROVIDED, HOWEVER, IF NECESSARY TO COMPLY WITH SECTION 409A(A)(2)(B)(I)
OF THE CODE, AND APPLICABLE ADMINISTRATIVE

16


--------------------------------------------------------------------------------




guidance and regulations, such settlement shall be made six months plus one day
following the Termination Date;

(VI)          EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO THE
AMOUNT ACCRUED UNDER ANY DEFERRED COMPENSATION PLAN OR AGREEMENT IN EFFECT AT
THE TERMINATION DATE IN WHICH EXECUTIVE IS A PARTICIPANT OR PARTY, LESS REQUIRED
WITHHOLDING TAXES UNDER SECTION 4(I); SUCH AMOUNT TO BE PAID IN A LUMP SUM IN
ACCORDANCE WITH SECTION 5(F) HEREOF AND TO BE EQUAL TO EXECUTIVE’S ACCOUNT
BALANCE ON THE TERMINATION DATE OF EXECUTIVE’S EMPLOYMENT IF THE DEFERRED
COMPENSATION AMOUNT IS IN THE FORM OF AN ACCOUNT BALANCE OR, IF THE DEFERRED
COMPENSATION AMOUNT IS NOT IN THE FORM OF AN ACCOUNT BALANCE, THE PRESENT VALUE
OF THE DEFERRED COMPENSATION ON THE TERMINATION DATE CALCULATED USING A DISCOUNT
RATE (THE “DISCOUNT RATE”) EQUAL TO THE YIELD, AT THE TIME OF DETERMINATION, FOR
U.S. TREASURY SECURITIES HAVING A MATURITY OF THIRTY YEARS; PROVIDED, HOWEVER,
THAT IF EXECUTIVE ELECTS TO RECEIVE PAYMENT UNDER THIS SECTION 5(D)(VI),
EXECUTIVE SHALL FORFEIT ALL RIGHTS UNDER ANY SUCH DEFERRED COMPENSATION PLAN OR
AGREEMENT, AND SUCH DEFERRED COMPENSATION PLAN OR AGREEMENT SHALL HAVE NO FORCE
AND EFFECT WITH RESPECT TO EXECUTIVE; AND

(VII)         FOR (A) A PERIOD OF 3 YEARS AFTER SUCH TERMINATION OTHER THAN DUE
TO TOTAL DISABILITY OR (B) THE PERIOD FROM TERMINATION DUE TO TOTAL DISABILITY
UNTIL EXECUTIVE ATTAINS AGE 65, EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN ALL
EMPLOYEE AND EXECUTIVE BENEFIT PLANS, PROGRAMS, AND ARRANGEMENTS UNDER SECTION
4(G) OF THIS AGREEMENT PROVIDING HEALTH, MEDICAL, DISABILITY AND LIFE INSURANCE
BENEFITS IN WHICH EXECUTIVE WAS PARTICIPATING IMMEDIATELY PRIOR TO TERMINATION,
THE TERMS OF WHICH ALLOW EXECUTIVE’S CONTINUED PARTICIPATION, AS IF EXECUTIVE
HAD CONTINUED IN EMPLOYMENT WITH THE COMPANY DURING SUCH PERIOD OR, IF SUCH
PLANS, PROGRAMS, OR ARRANGEMENTS DO NOT ALLOW EXECUTIVE’S CONTINUED
PARTICIPATION, EXECUTIVE SHALL RECEIVE IN A LUMP SUM A CASH PAYMENT EQUIVALENT
ON AN AFTER-TAX BASIS TO THE VALUE OF THE ADDITIONAL BENEFITS EXECUTIVE WOULD
HAVE RECEIVED UNDER SUCH PLANS, PROGRAMS, AND ARRANGEMENTS IN WHICH EXECUTIVE
WAS PARTICIPATING IMMEDIATELY PRIOR TO TERMINATION, AS IF EXECUTIVE HAD RECEIVED
CREDIT UNDER SUCH PLANS, PROGRAMS, AND ARRANGEMENTS FOR SERVICE AND AGE WITH THE
COMPANY DURING SUCH PERIOD FOLLOWING EXECUTIVE’S TERMINATION AS PROVIDED IN
CLAUSE (A) OR (B) ABOVE (AS APPLICABLE), WITH SUCH BENEFITS PAYABLE BY THE
COMPANY AT THE SAME TIMES AND IN THE SAME MANNER AS SUCH BENEFITS WOULD HAVE
BEEN RECEIVED BY EXECUTIVE UNDER SUCH PLANS (IT BEING UNDERSTOOD THAT THE VALUE
OF ANY INSURANCE-PROVIDED BENEFITS WILL BE BASED ON THE PREMIUM COST TO
EXECUTIVE, WHICH SHALL NOT EXCEED THE HIGHEST RISK PREMIUM CHARGED BY A CARRIER
HAVING AN INVESTMENT GRADE OR BETTER CREDIT RATING).

Notwithstanding the foregoing, if a reduction in Base Salary or other level of
compensation was a basis for Executive’s termination for Good Reason, the Base
Salary or other level of compensation in effect before such reduction shall be
used to calculate payments under this Section 5(d).  For the avoidance of doubt,
nothing in this paragraph is intended to broaden the definition of Good Reason
contained above.

17


--------------------------------------------------------------------------------



(E)           TERMINATION IN CONNECTION WITH CHANGE IN CONTROL.

(I)            IN THE EVENT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON AND THE TERMINATION OCCURS UPON OR
WITHIN TWO YEARS IMMEDIATELY FOLLOWING A CHANGE IN CONTROL, THIS SECTION 5(E)
AND NOT SECTION 5(D) SHALL APPLY, AND EXECUTIVE (A) SHALL RECEIVE THE “SECTION
5(D) PAYMENTS AND BENEFITS” (AS DEFINED ABOVE) AND, FOR THE AVOIDANCE OF DOUBT,
SHALL HAVE SUCH RIGHTS, IF ANY, IN RESPECT OF THE SPECIAL RSU GRANTS AS MAY BE
PROVIDED PURSUANT TO SECTION 4(D)(II) OR 4(D)(III) HEREOF, AND (B) SHALL RECEIVE
THE “CHANGE IN CONTROL PAYMENT.”  THE “CHANGE IN CONTROL PAYMENT” SHALL MEAN AN
AMOUNT PAYABLE IN A LUMP SUM IN ACCORDANCE WITH SECTION 5(F) OF THE AGREEMENT
EQUAL TO THE SUM OF (X) THE BASE SALARY AND (Y) THE HIGHEST ANNUAL INCENTIVE
COMPENSATION PAID TO EXECUTIVE IN RESPECT OF THE TWO MOST RECENT FISCAL YEARS OF
THE COMPANY BUT NOT MORE THAN EXECUTIVE’S TARGET BONUS FOR THE YEAR OF
TERMINATION.

(II)           IN THE EVENT EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON AND THE TERMINATION OCCURS “IN
ANTICIPATION OF A CHANGE IN CONTROL” AND THE CHANGE IN CONTROL ACTUALLY OCCURS
WITHIN SIX (6) MONTHS AFTER THE TERMINATION, UNLESS THE RELEVANT FACTS AND
CIRCUMSTANCES CLEARLY DEMONSTRATE THAT THE POSSIBILITY THAT SUCH CHANGE IN
CONTROL WOULD OCCUR WAS REMOTE AS OF THE DATE OF SUCH TERMINATION, EXECUTIVE
SHALL RECEIVE THE AMOUNTS AND BENEFITS PROVIDED FOR IN SECTION 5(E)(I), LESS ANY
AMOUNTS PAID TO EXECUTIVE PURSUANT TO SECTION 5(D).

(III)          A “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:  (A)
ANY “PERSON” AS DEFINED IN SECTION 3(A)(9) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), AND AS USED IN SECTIONS 13(D) AND 14(D)
THEREOF, INCLUDING A “GROUP” AS DEFINED IN SECTION 13(D) OF THE EXCHANGE ACT BUT
EXCLUDING THE COMPANY AND ANY SUBSIDIARY OR AFFILIATE AND ANY EMPLOYEE BENEFIT
PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE
(INCLUDING ANY TRUSTEE OF SUCH PLAN ACTING AS TRUSTEE), DIRECTLY OR INDIRECTLY,
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT)
OF SECURITIES OF THE COMPANY REPRESENTING AT LEAST 40% OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN-OUTSTANDING SECURITIES; (B) THE STOCKHOLDERS OF THE
COMPANY APPROVE A MERGER, CONSOLIDATION, RECAPITALIZATION, OR REORGANIZATION OF
THE COMPANY, OR A REVERSE STOCK SPLIT OF ANY CLASS OF VOTING SECURITIES OF THE
COMPANY, OR THE CONSUMMATION OF ANY SUCH TRANSACTION IF STOCKHOLDER APPROVAL IS
NOT OBTAINED, OTHER THAN ANY SUCH TRANSACTION WHICH WOULD RESULT IN AT LEAST 60%
OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR
THE SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH TRANSACTION BEING
BENEFICIALLY OWNED BY PERSONS WHO TOGETHER BENEFICIALLY OWNED AT LEAST 80% OF
THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR TO SUCH TRANSACTION; PROVIDED THAT, FOR PURPOSES OF THIS
SECTION 5(E)(III)(B), SUCH CONTINUITY OF OWNERSHIP (AND PRESERVATION OF RELATIVE
VOTING POWER) SHALL BE DEEMED TO BE SATISFIED IF THE FAILURE TO

18


--------------------------------------------------------------------------------




meet such 60% threshold is due solely to the acquisition of voting securities by
an employee benefit plan of the Company or such surviving entity or of any
subsidiary of the Company or such surviving entity; (C) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of its
assets (or any transaction having a similar effect), or the Company sells all or
substantially all of the stock of the Company to any person or entity other than
an affiliate of the Company; or (D) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors, together with any new director (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in Subsection (A), (B), or (C) hereof) whose election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board of Directors.

(IV)          FOR PURPOSES OF THIS SECTION 5(E) A TERMINATION SHALL BE
CONSIDERED “IN ANTICIPATION OF A CHANGE IN CONTROL” (A) IF THE TERMINATION
OCCURS AFTER:  (1) THE ISSUANCE OF A PROXY STATEMENT BY THE COMPANY WITH RESPECT
TO AN ELECTION OF DIRECTORS FOR WHICH THERE IS PROPOSED ONE OR MORE DIRECTORS
WHO ARE NOT RECOMMENDED BY THE BOARD OF DIRECTORS OR ITS NOMINATING COMMITTEE
WHERE THE ELECTION OF SUCH PROPOSED DIRECTOR OR DIRECTORS WOULD RESULT IN A
CHANGE IN CONTROL OR (2) THE ANNOUNCEMENT BY ANY PERSON OF AN INTENTION TO TAKE
ACTIONS WHICH MIGHT REASONABLY RESULT IN A CHANGE IN CONTROL; AND (B) THE CHANGE
IN CONTROL ACTUALLY OCCURS WITHIN SIX (6) MONTHS AFTER THE TERMINATION UNLESS
THE RELEVANT FACTS AND CIRCUMSTANCES CLEARLY DEMONSTRATE THAT THE POSSIBILITY
THAT A CHANGE IN CONTROL WAS REMOTE AS OF THE DATE OF SUCH TERMINATION.


(F)            TIMING OF CERTAIN PAYMENTS UNDER SECTION 5.  UNLESS OTHERWISE
EXPRESSLY PROVIDED IN THIS SECTION 5(F) OR IN THE OTHER PROVISIONS OF THIS
AGREEMENT, ALL PAYMENTS PURSUANT TO THIS SECTION 5 SHALL BE MADE AS SOON AS
PRACTICABLE AFTER THE TERMINATION DATE BUT IN NO EVENT LATER THAN 30 DAYS AFTER
THE TERMINATION DATE; PROVIDED, HOWEVER, THAT IF NECESSARY TO COMPLY WITH
SECTION 409A(A)(2)(B)(I) OF THE CODE, AND APPLICABLE ADMINISTRATIVE GUIDANCE AND
REGULATIONS, A PAYMENT PURSUANT TO SECTION 5(A)(IV), 5(D)(II), 5(D)(III),
5(D)(VI), 5(D)(VII) OR 5(E)(I) SHALL BE MADE IN A LUMP SUM ON THE DATE THAT IS
SIX MONTHS PLUS ONE DAY FOLLOWING THE TERMINATION DATE.


(G)           NO OBLIGATION TO MITIGATE.  EXECUTIVE SHALL NOT BE REQUIRED TO
SEEK OTHER EMPLOYMENT OR OTHERWISE TO MITIGATE EXECUTIVE’S DAMAGES UPON ANY
TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT, TO THE EXTENT EXECUTIVE
RECEIVES FROM A SUBSEQUENT EMPLOYER HEALTH OR OTHER INSURANCE BENEFITS
SUBSTANTIALLY SIMILAR TO THE BENEFITS REFERRED TO IN SECTION 4, ANY SUCH
BENEFITS TO BE PROVIDED BY THE COMPANY TO EXECUTIVE FOLLOWING THE TERMINATION OF
HIS EMPLOYMENT SHALL BE CORRESPONDINGLY REDUCED.

19


--------------------------------------------------------------------------------





(H)           SET-OFF.  AMOUNTS REQUIRED TO BE PAID BY THE COMPANY TO EXECUTIVE
PURSUANT TO THIS AGREEMENT SHALL NOT BE SUBJECT TO OFFSET WITH RESPECT TO ANY
AMOUNTS EXECUTIVE OTHERWISE OWES THE COMPANY EXCEPT FOR ANY AMOUNTS THAT ARE
OWED TO THE COMPANY BY EXECUTIVE DUE TO HIS RECEIPT OF FUNDS AS A RESULT OF HIS
FRAUDULENT ACTIVITY.


(I)            NO OTHER BENEFITS OR COMPENSATION.  EXCEPT AS MAY BE PROVIDED
UNDER THIS AGREEMENT, UNDER ANY OTHER WRITTEN AGREEMENT BETWEEN EXECUTIVE AND
THE COMPANY, OR UNDER THE TERMS OF ANY PLAN OR POLICY APPLICABLE TO EXECUTIVE,
EXECUTIVE SHALL HAVE NO RIGHT TO RECEIVE ANY OTHER COMPENSATION FROM THE
COMPANY, OR TO PARTICIPATE IN ANY OTHER PLAN, ARRANGEMENT OR BENEFIT PROVIDED BY
THE COMPANY, WITH RESPECT TO ANY FUTURE PERIOD AFTER SUCH TERMINATION OR
RESIGNATION.


(J)            RELEASE OF EMPLOYMENT CLAIMS; COMPLIANCE WITH SECTION 6.
EXECUTIVE AGREES, AS A CONDITION TO RECEIPT OF ANY TERMINATION PAYMENTS AND
BENEFITS PROVIDED FOR IN THIS SECTION 5 (OTHER THAN THE STANDARD TERMINATION
PAYMENTS AND THE BASIC EQUITY AWARD BENEFIT (AS DEFINED IN SECTION 5(C)(II)),
THAT EXECUTIVE WILL EXECUTE A GENERAL RELEASE AGREEMENT, IN A FORM REASONABLY
SATISFACTORY TO THE COMPANY, RELEASING ANY AND ALL CLAIMS ARISING OUT OF
EXECUTIVE’S EMPLOYMENT (OTHER THAN ENFORCEMENT OF THIS AGREEMENT) AND EXECUTIVE
WILL NOT IN THE FUTURE SEEK EMPLOYMENT AT THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES.  THE COMPANY’S OBLIGATION TO MAKE ANY TERMINATION PAYMENTS AND
BENEFITS PROVIDED FOR IN THIS SECTION 5 (OTHER THAN THE STANDARD TERMINATION
PAYMENTS AND THE BASIC EQUITY AWARD BENEFIT, ALL OF WHICH SHALL BE PAID BY THE
COMPANY) SHALL IMMEDIATELY CEASE IF A COURT OF COMPETENT JURISDICTION OR AN
ARBITRAL TRIBUNAL DETERMINES THAT EXECUTIVE (X) WILLFULLY AND MATERIALLY
BREACHED SECTIONS 6.1, 6.2, 6.3, 6.4, OR 6.8 AND (Y) FAILED TO CURE SUCH BREACH
WITHIN THIRTY (30) DAYS AFTER HIS RECEIPT OF WRITTEN NOTICE FROM THE BOARD OF
DIRECTORS, ATTACHING A COPY OF A RESOLUTION DULY ADOPTED BY THE BOARD OF
DIRECTORS BY A VOTE OF DIRECTORS CONSTITUTING A MAJORITY OF THE BOARD OF
DIRECTORS (EXCLUDING EXECUTIVE) AT A MEETING OF THE BOARD OF DIRECTORS AT WHICH
A QUORUM IS PHYSICALLY PRESENT IN PERSON, IN WHICH RESOLUTION THE BOARD OF
DIRECTORS SETS FORTH SUCH BREACH IN REASONABLE DETAIL AND EXPRESSLY ELECTS THE
REMEDY PROVIDED IN THIS SECTION 5(J), AND WHICH NOTICE IS DELIVERED TO EXECUTIVE
WITHIN NINETY (90) DAYS AFTER THE COMPANY FIRST HAD KNOWLEDGE OF SUCH BREACH
(THE FOREGOING, COLLECTIVELY, A “SECTION 5(J) NOTICE OF BREACH”) (AND WHICH CURE
BY EXECUTIVE, IN THE CASE OF A BREACH OF SECTION 6.4, MAY BE EFFECTED, WITHOUT
LIMITATION, BY CORRECTION OR RETRACTION OF THE DISPARAGING STATEMENTS).  DURING
THE PENDENCY OF ANY COURT OR ARBITRATION PROCEEDING REGARDING SUCH A
DETERMINATION, THE COMPANY SHALL PAY INTO ESCROW WITH A THIRD-PARTY BANK OR
TRUST COMPANY THE AMOUNT OF ANY PAYMENTS OR BENEFITS PROVIDED FOR IN THIS
SECTION 5 (OTHER THAN THE STANDARD TERMINATION PAYMENTS AND THE BASIC EQUITY
AWARD BENEFIT) PURSUANT TO AN ESCROW AGREEMENT IN FORM REASONABLY ACCEPTABLE TO
EXECUTIVE WHICH PROVIDES THAT THE AMOUNT OF SUCH PAYMENTS OR BENEFITS (TOGETHER
WITH INTEREST EARNED THEREON), UPON THE CONCLUSION OF SUCH PROCEEDING, SHALL BE
RETURNED TO THE COMPANY IF EXECUTIVE IS DETERMINED BY SUCH PROCEEDING TO HAVE
WILLFULLY AND MATERIALLY BREACHED ANY OF SUCH SECTIONS AND OTHERWISE SHALL BE
PAID TO EXECUTIVE.  IF A COURT OF COMPETENT JURISDICTION OR

20


--------------------------------------------------------------------------------




arbitral tribunal does not find that Executive willfully and materially breached
one of the Sections referred to above, then the Company shall pay (or reimburse,
if already paid by Executive) all reasonable expenses actually incurred by
Executive in connection with contesting such alleged breach.


6.             NONCOMPETITION; NONSOLICITATION; NONDISCLOSURE; ETC.

6.1           NONCOMPETITION; NONSOLICITATION.


(A)           EXECUTIVE ACKNOWLEDGES THE HIGHLY COMPETITIVE NATURE OF THE
COMPANY’S BUSINESS AND THAT ACCESS TO THE COMPANY’S CONFIDENTIAL RECORDS AND
PROPRIETARY INFORMATION RENDERS EXECUTIVE SPECIAL AND UNIQUE WITHIN THE
COMPANY’S INDUSTRY.  IN CONSIDERATION OF THE AMOUNTS THAT MAY HEREAFTER BE PAID
TO EXECUTIVE PURSUANT TO THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS
4 AND 5), EXECUTIVE AGREES THAT DURING THE TERM (INCLUDING ANY EXTENSIONS
THEREOF) AND DURING THE COVERED TIME (AS DEFINED IN SECTION 6.1(E)), EXECUTIVE,
ALONE OR WITH OTHERS, WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE (AS OWNER,
INVESTOR, PARTNER, STOCKHOLDER, EMPLOYER, EMPLOYEE, CONSULTANT, ADVISOR,
DIRECTOR OR OTHERWISE) IN ANY COMPETING BUSINESS.  FOR PURPOSES OF THIS SECTION
6, “COMPETING BUSINESS” SHALL MEAN ANY BUSINESS (I) INVOLVING DESIGN AND
PRODUCTION OF INSTANT LOTTERY TICKETS AND THE MANAGEMENT OF RELATED MARKETING
AND DISTRIBUTION PROGRAMS; MANUFACTURE, SALE, OPERATION OR MANAGEMENT OF ON-LINE
LOTTERY SYSTEMS (LOTTO-TYPE GAMES); INVOLVING DEVELOPMENT AND COMMERCIALIZATION
OF LICENSED AND OTHER PROPRIETARY GAME ENTERTAINMENT FOR ALL LOTTERY PRODUCT
CHANNELS; INVOLVING PROVISION OF WAGERING (WHETHER PARI-MUTUEL (POOLED) OR
OTHERWISE) OR VENUE MANAGEMENT SERVICES FOR RACETRACKS AND OFF-TRACK BETTING
FACILITIES; PRODUCTION OF PREPAID CELLULAR PHONE CARDS; OR ANY OTHER BUSINESS IN
WHICH THE COMPANY IS THEN OR WAS WITHIN THE PREVIOUS TWENTY-FOUR MONTHS ENGAGED
OR IN WHICH THE COMPANY, TO EXECUTIVE’S ACTUAL KNOWLEDGE, INTENDS TO ENGAGE
DURING THE TERM OR THE COVERED TIME; AND (II) WHICH COMPETING BUSINESS IS
CONDUCTED OR PLANNED TO BE CONDUCTED ANYWHERE IN THE UNITED STATES OR IN ANY
OTHER GEOGRAPHIC AREA IN WHICH SUCH BUSINESS WAS CONDUCTED OR PLANNED TO BE
CONDUCTED BY THE COMPANY; PROVIDED, FURTHER, THAT THIS SECTION 6.1(A) SHALL NOT
RESTRICT EXECUTIVE FROM ENGAGING IN (AND THE TERM “COMPETING BUSINESS” SHALL NOT
INCLUDE) ANY BUSINESS IN WHICH THE COMPANY NO LONGER ENGAGES OR PLANS TO ENGAGE;
AND PROVIDED FURTHER THAT ACTIVITIES OF THE COMPANY, OR ACTIVITIES ENGAGED IN BY
EXECUTIVE FOR OR ON BEHALF OF THE COMPANY, ARE NOT RESTRICTED BY THIS SECTION
6.1.(A) AND SHALL NOT CONSTITUTE A “COMPETING BUSINESS.”  OWNERSHIP OF (I) THE
SECURITIES OF ANY ENTITY FOR WHICH A COMPETING BUSINESS REPRESENTS LESS THAN 10%
OF NET SALES OR NET INCOME (AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES) FOR THE MOST RECENT FISCAL YEAR (OR IF SUCH ENTITY HAS
NOT COMPLETED A FISCAL YEAR, NET SALES OR NET INCOME PROJECTED FOR ITS FIRST
FISCAL YEAR) OR (II) NOT MORE THAN TWO PERCENT OF THE EQUITY SECURITIES OF ANY
COMPANY HAVING SECURITIES LISTED ON AN EXCHANGE OR REGULARLY TRADED IN THE
OVER-THE-COUNTER MARKET SHALL NOT, OF ITSELF, BE DEEMED INCONSISTENT WITH THIS
SECTION 6.1(A).  NOTHING HEREIN SHALL REQUIRE EXECUTIVE TO SELL OR OTHERWISE
DISPOSE OF ANY SECURITIES OF

21


--------------------------------------------------------------------------------




any entity if the acquisition of such securities did not violate the terms of
this Section 6.1(a) at the time of such acquisition.


(B)           IN FURTHER CONSIDERATION OF THE AMOUNTS THAT MAY HEREAFTER BE PAID
TO EXECUTIVE PURSUANT TO THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS
4 AND 5), EXECUTIVE AGREES THAT DURING THE TERM (INCLUDING ANY EXTENSIONS
THEREOF) AND DURING THE COVERED TIME EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, (I) SOLICIT OR ATTEMPT TO INDUCE ANY OF THE EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES OF THE COMPANY TO TERMINATE HIS, HER, OR ITS
RELATIONSHIP WITH THE COMPANY; (II) SOLICIT OR ATTEMPT TO INDUCE ANY OF THE
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES OF THE COMPANY TO BECOME
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES OF ANY OTHER PERSON OR ENTITY;
(III) SOLICIT OR ATTEMPT TO INDUCE ANY CUSTOMER, VENDOR OR DISTRIBUTOR OF THE
COMPANY TO CURTAIL OR CANCEL ANY BUSINESS WITH THE COMPANY; OR (IV) HIRE ANY
PERSON WHO, TO EXECUTIVE’S ACTUAL KNOWLEDGE, IS, OR WAS WITHIN 180 DAYS PRIOR TO
SUCH HIRING, AN EMPLOYEE OF THE COMPANY.


(C)           DURING THE TERM (INCLUDING ANY EXTENSIONS THEREOF) AND DURING THE
COVERED TIME, EXECUTIVE AGREES THAT UPON THE EARLIER OF EXECUTIVE’S (I)
NEGOTIATING WITH ANY COMPETITOR (AS DEFINED BELOW) CONCERNING THE POSSIBLE
EMPLOYMENT OF EXECUTIVE BY THE COMPETITOR, (II) RESPONDING TO (OTHER THAN FOR
THE PURPOSE OF DECLINING) AN OFFER OF EMPLOYMENT FROM A COMPETITOR, OR (III)
BECOMING EMPLOYED BY A COMPETITOR, (X) EXECUTIVE WILL PROVIDE COPIES OF SECTION
6 OF THIS AGREEMENT TO THE COMPETITOR, AND (Y) IN THE CASE OF ANY CIRCUMSTANCE
DESCRIBED IN (III) ABOVE OCCURRING DURING THE COVERED TIME, AND IN THE CASE OF
ANY CIRCUMSTANCE DESCRIBED IN (I) OR (II) ABOVE OCCURRING DURING THE TERM OR
DURING THE COVERED TIME, EXECUTIVE WILL PROMPTLY PROVIDE NOTICE TO THE COMPANY
OF SUCH CIRCUMSTANCES.  EXECUTIVE FURTHER AGREES THAT THE COMPANY MAY PROVIDE
NOTICE TO A COMPETITOR OF EXECUTIVE’S OBLIGATIONS UNDER THIS AGREEMENT. FOR
PURPOSES OF THIS AGREEMENT, “COMPETITOR” SHALL MEAN ANY ENTITY (OTHER THAN THE
COMPANY) THAT ENGAGES, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES IN ANY
COMPETING BUSINESS.


(D)           EXECUTIVE UNDERSTANDS THAT THE RESTRICTIONS IN THIS SECTION 6.1
MAY LIMIT EXECUTIVE’S ABILITY TO EARN A LIVELIHOOD IN A BUSINESS SIMILAR TO THE
BUSINESS OF THE COMPANY BUT NEVERTHELESS AGREES AND ACKNOWLEDGES THAT THE
CONSIDERATION PROVIDED UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
SECTIONS 4 AND 5) IS SUFFICIENT TO JUSTIFY SUCH RESTRICTIONS. IN CONSIDERATION
THEREOF AND IN LIGHT OF EXECUTIVE’S EDUCATION, SKILLS AND ABILITIES, EXECUTIVE
AGREES THAT EXECUTIVE WILL NOT ASSERT IN ANY FORUM THAT SUCH RESTRICTIONS
PREVENT EXECUTIVE FROM EARNING A LIVING OR OTHERWISE SHOULD BE HELD VOID OR
UNENFORCEABLE.


(E)           FOR PURPOSES OF THIS SECTION 6.1, “COVERED TIME” SHALL MEAN THE
PERIOD BEGINNING ON THE TERMINATION DATE AND ENDING TWENTY-FOUR (24) MONTHS
AFTER THE TERMINATION DATE.

22


--------------------------------------------------------------------------------





6.2           PROPRIETARY INFORMATION; INVENTIONS.


(A)           EXECUTIVE ACKNOWLEDGES THAT DURING THE COURSE OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY EXECUTIVE NECESSARILY WILL HAVE ACCESS TO AND MAKE
USE OF (AND DURING ANY EMPLOYMENT OF HIM BY THE COMPANY PRIOR TO THE TERM HAS
HAD ACCESS TO AND MADE USE OF) PROPRIETARY INFORMATION AND CONFIDENTIAL RECORDS
OF THE COMPANY. EXECUTIVE COVENANTS THAT EXECUTIVE SHALL NOT DURING THE TERM OR
AT ANY TIME THEREAFTER, DIRECTLY OR INDIRECTLY, USE FOR EXECUTIVE’S OWN PURPOSE
OR FOR THE BENEFIT OF ANY PERSON OR ENTITY OTHER THAN THE COMPANY, NOR OTHERWISE
DISCLOSE TO ANY INDIVIDUAL OR ENTITY, ANY SUCH PROPRIETARY INFORMATION, UNLESS
SUCH DISCLOSURE HAS BEEN AUTHORIZED IN WRITING BY THE COMPANY OR IS OTHERWISE
REQUIRED BY LAW.  THE TERM “PROPRIETARY INFORMATION” MEANS: (I) THE SOFTWARE
PRODUCTS, PROGRAMS, APPLICATIONS, AND PROCESSES UTILIZED BY THE COMPANY; (II)
THE NAME AND/OR ADDRESS OF ANY CUSTOMER OR VENDOR OF THE COMPANY OR ANY
INFORMATION CONCERNING THE TRANSACTIONS OR RELATIONS OF ANY CUSTOMER OR VENDOR
OF THE COMPANY WITH THE COMPANY; (III) ANY INFORMATION CONCERNING ANY PRODUCT,
TECHNOLOGY, OR PROCEDURE EMPLOYED BY THE COMPANY BUT NOT GENERALLY KNOWN TO ITS
CUSTOMERS OR VENDORS OR COMPETITORS, OR UNDER DEVELOPMENT BY OR BEING TESTED BY
THE COMPANY BUT NOT AT THE TIME OFFERED GENERALLY TO CUSTOMERS OR VENDORS; (IV)
ANY INFORMATION RELATING TO THE COMPANY’S COMPUTER SOFTWARE, COMPUTER SYSTEMS,
PRICING OR MARKETING METHODS, SALES MARGINS, COST OF GOODS, COST OF MATERIAL,
CAPITAL STRUCTURE, OPERATING RESULTS, BORROWING ARRANGEMENTS OR BUSINESS PLANS;
(V) ANY INFORMATION IDENTIFIED AS CONFIDENTIAL OR PROPRIETARY IN ANY LINE OF
BUSINESS ENGAGED IN BY THE COMPANY; (VI) ANY INFORMATION THAT, TO EXECUTIVE’S
ACTUAL KNOWLEDGE, THE COMPANY ORDINARILY MAINTAINS AS CONFIDENTIAL OR
PROPRIETARY; (VII) ANY BUSINESS PLANS, BUDGETS, ADVERTISING OR MARKETING PLANS;
(VIII) ANY INFORMATION CONTAINED IN ANY OF THE COMPANY’S WRITTEN OR ORAL
POLICIES AND PROCEDURES OR MANUALS; (IX) ANY INFORMATION BELONGING TO CUSTOMERS,
VENDORS OR ANY OTHER PERSON OR ENTITY WHICH THE COMPANY, TO EXECUTIVE’S ACTUAL
KNOWLEDGE, HAS AGREED TO HOLD IN CONFIDENCE; AND (X) ALL WRITTEN, GRAPHIC,
ELECTRONIC DATA AND OTHER MATERIAL CONTAINING ANY OF THE FOREGOING. EXECUTIVE
ACKNOWLEDGES THAT INFORMATION THAT IS NOT NOVEL OR COPYRIGHTED OR PATENTED MAY
NONETHELESS BE PROPRIETARY INFORMATION.  THE TERM “PROPRIETARY INFORMATION”
SHALL NOT INCLUDE INFORMATION GENERALLY KNOWN OR AVAILABLE TO THE PUBLIC OR
GENERALLY KNOWN OR AVAILABLE TO THE INDUSTRY OR INFORMATION THAT BECOMES
AVAILABLE TO EXECUTIVE ON AN UNRESTRICTED, NON-CONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE COMPANY OR ITS DIRECTORS, OFFICERS, EMPLOYEES, OR AGENTS (WITHOUT
BREACH OF ANY OBLIGATION OF CONFIDENTIALITY OF WHICH EXECUTIVE HAS ACTUAL
KNOWLEDGE AT THE TIME OF THE RELEVANT DISCLOSURE BY EXECUTIVE).


(B)           EXECUTIVE AGREES THAT ALL PROCESSES, TECHNOLOGIES AND INVENTIONS
(COLLECTIVELY, “INVENTIONS”), INCLUDING NEW CONTRIBUTIONS, IMPROVEMENTS, IDEAS
AND DISCOVERIES, WHETHER PATENTABLE OR NOT, CONCEIVED, DEVELOPED, INVENTED OR
MADE BY EXECUTIVE DURING THE TERM (AND DURING ANY EMPLOYMENT BY THE COMPANY
PRIOR TO THE TERM) SHALL BELONG TO THE COMPANY, PROVIDED THAT SUCH INVENTIONS
GREW OUT OF EXECUTIVE’S WORK WITH THE COMPANY, ARE RELATED IN ANY MANNER TO THE
BUSINESS

23


--------------------------------------------------------------------------------




(commercial or experimental) of the Company or are conceived or made on the
Company’s time or with the use of the Company’s facilities or materials.
Executive shall further:  (i) promptly disclose such Inventions to the Company;
(ii) assign to the Company, without additional compensation, all patent and
other rights to such Inventions for the United States and foreign countries;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of Executive’s inventorship.  If any Invention is described
in a patent application or is disclosed to third parties, directly or
indirectly, by Executive within two years after the termination of Executive’s
employment by the Company, it is to be presumed that the Invention was conceived
or made during the Term. Executive agrees that Executive will not assert any
rights to any Invention as having been made or acquired by Executive prior to
the date of this Agreement, except for Inventions, if any, disclosed in Exhibit
B to this Agreement.

6.3           CONFIDENTIALITY AND SURRENDER OF RECORDS.  EXECUTIVE SHALL NOT
DURING THE TERM OR AT ANY TIME THEREAFTER (IRRESPECTIVE OF THE CIRCUMSTANCES
UNDER WHICH EXECUTIVE’S EMPLOYMENT BY THE COMPANY TERMINATES), EXCEPT AS
REQUIRED BY LAW, DIRECTLY OR INDIRECTLY PUBLISH, MAKE KNOWN OR IN ANY FASHION
DISCLOSE ANY CONFIDENTIAL RECORDS TO, OR PERMIT ANY INSPECTION OR COPYING OF
CONFIDENTIAL RECORDS BY, ANY INDIVIDUAL OR ENTITY OTHER THAN IN THE COURSE OF
SUCH INDIVIDUAL’S OR ENTITY’S EMPLOYMENT OR RETENTION BY THE COMPANY, NOR SHALL
EXECUTIVE RETAIN, AND EXECUTIVE WILL DELIVER PROMPTLY TO THE COMPANY, ANY OF THE
SAME FOLLOWING TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER FOR ANY REASON OR
UPON REQUEST BY THE COMPANY.  FOR PURPOSES HEREOF, “CONFIDENTIAL RECORDS” MEANS
THOSE PORTIONS OF CORRESPONDENCE, MEMORANDA, FILES, MANUALS, BOOKS, LISTS,
FINANCIAL, OPERATING OR MARKETING RECORDS, MAGNETIC TAPE, OR ELECTRONIC OR OTHER
MEDIA OR EQUIPMENT OF ANY KIND IN EXECUTIVE’S POSSESSION OR UNDER EXECUTIVE’S
CONTROL OR ACCESSIBLE TO EXECUTIVE WHICH CONTAIN ANY PROPRIETARY INFORMATION. 
ALL CONFIDENTIAL RECORDS SHALL BE AND REMAIN THE SOLE PROPERTY OF THE COMPANY
DURING THE TERM AND THEREAFTER.

6.4           NONDISPARAGEMENT.  EXECUTIVE SHALL NOT, DURING THE TERM AND
THEREAFTER, DISPARAGE IN ANY MATERIAL RESPECT THE COMPANY, ANY OF THE COMPANY’S
BUSINESSES, ANY OF THE COMPANY’S OFFICERS, DIRECTORS OR EMPLOYEES, OR THE
REPUTATION OF ANY OF THE FOREGOING PERSONS OR ENTITIES.  NOTWITHSTANDING THE
PROVISIONS OF SECTIONS 5(J) AND 6.6, A BREACH OF THIS SECTION 6.4 OCCURRING MORE
THAN TWO (2) YEARS AFTER THE TERMINATION DATE SHALL NOT CONSTITUTE GROUNDS FOR
CESSATION OF PAYMENTS AND BENEFITS PURSUANT TO SECTION 5(J) OR FOR FORFEITURE OF
OPTIONS PURSUANT TO SECTION 6.6 (PROVIDED THAT THE COMPANY MAY PURSUE ANY OTHER
AVAILABLE RIGHTS AND REMEDIES WITH RESPECT TO SUCH BREACH).  AFTER THE
EXPIRATION OF THE TERM AND THE COVERED TIME, THE FOREGOING PROHIBITION SHALL
CONTINUE TO APPLY AS TO CIRCUMSTANCES AND MATTERS ARISING DURING OR RELATING TO
THE PERIOD OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND THE COVERED TIME, BUT
SHALL NOT APPLY TO CIRCUMSTANCES OR MATTERS NEWLY ARISING AFTER THE COVERED
TIME.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL PRECLUDE
EXECUTIVE FROM MAKING WHAT HE REASONABLY BELIEVES IN GOOD FAITH TO BE TRUTHFUL
STATEMENTS THAT ARE

24


--------------------------------------------------------------------------------




required by applicable law, regulation or legal process or in connection with
any investigation by the Company or any governmental authority or are reasonably
required to describe the conduct, decisions, or policies of the Company or any
of its affiliates, or their respective businesses, officers, directors or
employees.

6.5           NO OTHER OBLIGATIONS.  EXECUTIVE REPRESENTS THAT EXECUTIVE IS NOT
PRECLUDED OR LIMITED IN EXECUTIVE’S ABILITY TO UNDERTAKE OR PERFORM THE DUTIES
DESCRIBED HEREIN BY ANY CONTRACT, AGREEMENT OR RESTRICTIVE COVENANT.  EXECUTIVE
COVENANTS THAT EXECUTIVE SHALL NOT EMPLOY THE TRADE SECRETS OR PROPRIETARY
INFORMATION OF ANY OTHER PERSON IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT BY THE
COMPANY WITHOUT SUCH PERSON’S AUTHORIZATION.

6.6           FORFEITURE OF OUTSTANDING OPTIONS.  THE PROVISIONS OF SECTION 5
NOTWITHSTANDING, IF A COURT OF COMPETENT JURISDICTION OR AN ARBITRAL TRIBUNAL
DETERMINES THAT EXECUTIVE (X) WILLFULLY AND MATERIALLY BREACHED SECTIONS 6.1,
6.2, 6.3, 6.4 OR 6.8 AND (Y) FAILED TO CURE SUCH BREACH WITHIN THIRTY (30) DAYS
AFTER HIS RECEIPT OF WRITTEN NOTICE FROM THE BOARD OF DIRECTORS, ATTACHING A
COPY OF A RESOLUTION DULY ADOPTED BY THE BOARD OF DIRECTORS BY A VOTE OF
DIRECTORS CONSTITUTING A MAJORITY OF THE BOARD OF DIRECTORS (EXCLUDING
EXECUTIVE) AT A MEETING OF THE BOARD OF DIRECTORS AT WHICH A QUORUM IS
PHYSICALLY PRESENT IN PERSON, IN WHICH RESOLUTION THE BOARD OF DIRECTORS SETS
FORTH SUCH BREACH IN REASONABLE DETAIL AND EXPRESSLY ELECTS THE REMEDY PROVIDED
IN THIS SECTION 6.6, AND WHICH NOTICE IS DELIVERED TO EXECUTIVE WITHIN NINETY
(90) DAYS AFTER THE COMPANY FIRST HAD KNOWLEDGE OF SUCH BREACH (THE FOREGOING,
COLLECTIVELY, A “SECTION 6.6 NOTICE OF BREACH”) (AND WHICH CURE BY EXECUTIVE, IN
THE CASE OF A BREACH OF SECTION 6.4, MAY BE EFFECTED, WITHOUT LIMITATION, BY
CORRECTION OR RETRACTION OF THE DISPARAGING STATEMENTS), THEN ALL OPTIONS
(WHETHER GRANTED PRIOR TO, CONTEMPORANEOUSLY WITH, OR SUBSEQUENT TO THIS
AGREEMENT) TO PURCHASE COMMON STOCK GRANTED BY THE COMPANY AND HELD BY EXECUTIVE
OR A TRANSFEREE OF EXECUTIVE SHALL BE IMMEDIATELY FORFEITED AND THEREUPON SUCH
OPTIONS SHALL BE CANCELLED, SUCH FORFEITURE TO BE EFFECTIVE AT THE LATER OF THE
TIME OF SUCH FAILURE TO COMPLY OR EXECUTIVE’S TERMINATION OF EMPLOYMENT.  IF A
COURT OF COMPETENT JURISDICTION OR ARBITRAL TRIBUNAL FINDS THAT THE COMPANY IS
ENTITLED TO CAUSE THE FORFEITURE OF EXECUTIVE’S OPTIONS IN ACCORDANCE WITH THE
FOREGOING TERMS OF THIS SECTION 6.6, EXECUTIVE SHALL BE REQUIRED TO FORFEIT SUCH
OPTIONS IMMEDIATELY.  IF ANY OPTION IS EXERCISED AFTER DELIVERY OF THE SECTION
6.6 NOTICE OF BREACH AND IF SUCH FORFEITURE SUBSEQUENTLY OCCURS PURSUANT TO THE
FOREGOING TERMS OF THIS SECTION 6.6, EXECUTIVE SHALL BE REQUIRED TO RETURN TO
THE COMPANY ALL SHARES ACQUIRED UPON SUCH EXERCISE; PROVIDED FURTHER THAT IF
EXECUTIVE HAS SOLD ANY SHARES HE ACQUIRED UPON SUCH EXERCISE, EXECUTIVE SHALL
PAY TO THE COMPANY AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE AGGREGATE SALE
PRICE OF THE SHARES SOLD AND THE AGGREGATE EXERCISE PRICE PAID BY EXECUTIVE FOR
SUCH SHARES.  IF A COURT OF COMPETENT JURISDICTION OR ARBITRAL TRIBUNAL DOES NOT
FIND THAT THE COMPANY IS ENTITLED TO CAUSE SUCH FORFEITURE IN ACCORDANCE WITH
THE FOREGOING TERMS OF THIS SECTION 6.6, THE COMPANY SHALL PAY (OR REIMBURSE, IF
ALREADY PAID BY EXECUTIVE) ALL REASONABLE EXPENSES ACTUALLY INCURRED BY
EXECUTIVE IN CONNECTION WITH CONTESTING SUCH ATTEMPTED FORFEITURE.

25


--------------------------------------------------------------------------------




6.7           ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT, BY VIRTUE OF
EXECUTIVE’S POSITION, SERVICES AND ACCESS TO AND USE OF CONFIDENTIAL RECORDS AND
PROPRIETARY INFORMATION, ANY VIOLATION BY EXECUTIVE OF ANY OF THE UNDERTAKINGS
CONTAINED IN THIS SECTION 6 WOULD CAUSE THE COMPANY IMMEDIATE, SUBSTANTIAL AND
IRREPARABLE INJURY FOR WHICH IT HAS NO ADEQUATE REMEDY AT LAW.  ACCORDINGLY,
EXECUTIVE AGREES AND CONSENTS TO THE ENTRY OF AN INJUNCTION OR OTHER EQUITABLE
RELIEF BY A COURT OF COMPETENT JURISDICTION RESTRAINING ANY VIOLATION OR
THREATENED VIOLATION OF ANY UNDERTAKING CONTAINED IN THIS SECTION 6.  EXECUTIVE
WAIVES POSTING OF ANY BOND OTHERWISE NECESSARY TO SECURE SUCH INJUNCTION OR
OTHER EQUITABLE RELIEF.  RIGHTS AND REMEDIES PROVIDED FOR IN THIS SECTION 6 ARE
CUMULATIVE AND SHALL BE IN ADDITION TO RIGHTS AND REMEDIES OTHERWISE AVAILABLE
TO THE PARTIES HEREUNDER OR UNDER ANY OTHER AGREEMENT OR APPLICABLE LAW.

6.8           COOPERATION WITH REGARD TO LITIGATION.  EXECUTIVE AGREES TO
COOPERATE REASONABLY WITH THE COMPANY, DURING THE TERM AND THEREAFTER, BY BEING
AVAILABLE TO TESTIFY ON BEHALF OF THE COMPANY IN ANY ACTION, SUIT, OR
PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE.  IN
ADDITION, EXCEPT TO THE EXTENT THAT EXECUTIVE HAS OR INTENDS TO ASSERT IN GOOD
FAITH AN INTEREST OR POSITION ADVERSE TO OR INCONSISTENT WITH THE INTEREST OR
POSITION OF THE COMPANY, EXECUTIVE AGREES TO COOPERATE REASONABLY WITH THE
COMPANY, DURING THE TERM AND THEREAFTER TO ASSIST THE COMPANY IN ANY SUCH
ACTION, SUIT, OR PROCEEDING BY PROVIDING INFORMATION AND MEETING AND CONSULTING
WITH THE BOARD OF DIRECTORS OR ITS REPRESENTATIVES OR COUNSEL, OR
REPRESENTATIVES OR COUNSEL TO THE COMPANY, IN EACH CASE, AS REASONABLY REQUESTED
BY THE COMPANY.  THE COMPANY AGREES TO PAY (OR REIMBURSE, IF ALREADY PAID BY
EXECUTIVE) ALL REASONABLE EXPENSES ACTUALLY INCURRED IN CONNECTION WITH
EXECUTIVE’S COOPERATION AND ASSISTANCE INCLUDING, WITHOUT LIMITATION, REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL, IF ANY, CHOSEN BY EXECUTIVE IF EXECUTIVE
REASONABLY DETERMINES IN GOOD FAITH, ON THE ADVICE OF COUNSEL, THAT THE
COMPANY’S COUNSEL MAY NOT ETHICALLY REPRESENT EXECUTIVE IN CONNECTION WITH SUCH
ACTION, SUIT OR PROCEEDING DUE TO ACTUAL OR POTENTIAL CONFLICTS OF INTERESTS. 
NOTWITHSTANDING THE PROVISIONS OF SECTIONS 5(J) AND 6.6, A BREACH OF THIS
SECTION 6.6 OCCURRING MORE THAN SEVEN (7) YEARS AFTER THE TERMINATION DATE SHALL
NOT CONSTITUTE GROUNDS FOR CESSATION OF PAYMENTS AND BENEFITS PURSUANT TO
SECTION 5(J) OR FORFEITURE OF OPTIONS PURSUANT TO SECTION 6.6 (PROVIDED THAT THE
COMPANY MAY PURSUE ANY OTHER AVAILABLE RIGHTS AND REMEDIES WITH RESPECT TO SUCH
BREACH).

6.9           SURVIVAL.  THE PROVISIONS OF THIS SECTION 6 SHALL SURVIVE THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT.

6.10         COMPANY.  FOR PURPOSES OF THIS SECTION 6, REFERENCES TO THE
“COMPANY” SHALL INCLUDE BOTH THE COMPANY AND EACH SUBSIDIARY AND/OR AFFILIATE OF
THE COMPANY.


7.             CODE OF CONDUCT.  EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THE
COMPANY’S “CODE OF BUSINESS CONDUCT FOR DIRECTORS, OFFICERS AND EMPLOYEES (AS
REVISED AND ADOPTED BY THE BOARD OF DIRECTORS, FEBRUARY 23, 2006)” AND AGREES TO

26


--------------------------------------------------------------------------------




conduct himself in accordance with it, as it may be amended or supplemented from
time to time, it being understood that any termination of employment of
Executive shall occur pursuant to and in accordance with Section 5 of this
Agreement.


8.             INDEMNIFICATION.  DURING THE TERM OF THIS AGREEMENT AND ALL
PERIODS AFTER THE EXPIRATION OF THIS AGREEMENT OR TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, THE COMPANY SHALL INDEMNIFY EXECUTIVE TO THE FULL
EXTENT PERMITTED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS AND
PURSUANT TO ANY OTHER AGREEMENTS OR POLICIES IN EFFECT FROM TIME TO TIME. TO THE
EXTENT PERMITTED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION AND BY-LAWS
AND APPLICABLE LAW, THE COMPANY SHALL ADVANCE EXPENSES FOR WHICH INDEMNIFICATION
MAY BE CLAIMED AS SUCH EXPENSES ARE INCURRED, SUBJECT TO ANY REQUIREMENT THAT
EXECUTIVE PROVIDE AN UNDERTAKING TO REPAY SUCH ADVANCES IF IT IS ULTIMATELY
DETERMINED THAT EXECUTIVE IS NOT ENTITLED TO INDEMNIFICATION; PROVIDED, HOWEVER,
THAT ANY DETERMINATION REQUIRED TO BE MADE WITH RESPECT TO WHETHER EXECUTIVE’S
CONDUCT COMPLIES WITH THE STANDARDS REQUIRED TO BE MET AS A CONDITION OF
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER APPLICABLE LAW AND THE
COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS, OR OTHER AGREEMENT, SHALL BE
MADE BY INDEPENDENT COUNSEL MUTUALLY ACCEPTABLE TO EXECUTIVE AND THE COMPANY
(EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY LAW).  ANY PROVISION CONTAINED
HEREIN NOTWITHSTANDING, THIS AGREEMENT SHALL NOT LIMIT OR REDUCE, AND THE
COMPANY HEREBY AGREES TO PROVIDE TO EXECUTIVE, ANY AND ALL RIGHTS TO
INDEMNIFICATION EXECUTIVE WOULD OTHERWISE HAVE, TO THE FULL EXTENT PERMITTED
UNDER APPLICABLE LAW.  IN ADDITION, THE COMPANY WILL MAINTAIN DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE IN EFFECT AND COVERING ACTS AND OMISSIONS OF
EXECUTIVE. FOR PURPOSES OF THIS SECTION 8, REFERENCES TO THE “COMPANY” SHALL
INCLUDE BOTH THE COMPANY AND EACH OF ITS SUBSIDIARIES AND/OR AFFILIATES FOR
WHICH EXECUTIVE HAS ACTED, ACTS OR WILL IN THE FUTURE ACT IN ANY CAPACITY.  THE
PROVISIONS OF THIS SECTION 8 SHALL SURVIVE THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT.


9.             ASSIGNABILITY; BINDING EFFECT.  NEITHER THIS AGREEMENT NOR THE
RIGHTS OR OBLIGATIONS HEREUNDER OF THE PARTIES HERETO SHALL BE TRANSFERABLE OR
ASSIGNABLE BY EXECUTIVE, EXCEPT IN ACCORDANCE WITH THE LAWS OF DESCENT AND
DISTRIBUTION AND AS SPECIFIED BELOW.  THE COMPANY MAY ASSIGN THIS AGREEMENT AND
THE COMPANY’S RIGHTS AND OBLIGATIONS HEREUNDER, AND SHALL ASSIGN THIS AGREEMENT
AND SUCH RIGHTS AND OBLIGATIONS, TO ANY SUCCESSOR (AS HEREINAFTER DEFINED)
WHICH, BY OPERATION OF LAW OR OTHERWISE, CONTINUES TO CARRY ON SUBSTANTIALLY THE
BUSINESS OF THE COMPANY PRIOR TO THE EVENT OF SUCCESSION, AND THE COMPANY SHALL,
AS A CONDITION OF THE SUCCESSION, REQUIRE SUCH SUCCESSOR TO AGREE IN WRITING TO
ASSUME THE COMPANY’S OBLIGATIONS AND BE BOUND BY THIS AGREEMENT.  FOR PURPOSES
OF THIS AGREEMENT, “SUCCESSOR” SHALL MEAN ANY PERSON THAT SUCCEEDS TO, OR HAS
THE PRACTICAL ABILITY TO CONTROL, THE COMPANY’S BUSINESS DIRECTLY OR INDIRECTLY,
BY MERGER OR CONSOLIDATION, BY PURCHASE OR OWNERSHIP OF VOTING SECURITIES OF THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OR OTHERWISE.  THE
COMPANY MAY ALSO ASSIGN THIS AGREEMENT AND THE COMPANY’S RIGHTS AND OBLIGATIONS
HEREUNDER TO ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY, PROVIDED THAT UPON ANY
SUCH ASSIGNMENT THE COMPANY SHALL

27


--------------------------------------------------------------------------------




remain liable for the obligations to Executive hereunder.  This Agreement shall
be binding upon and inure to the benefit of Executive, Executive’s heirs,
executors, administrators, and beneficiaries, and shall be binding upon and
inure to the benefit of the Company and its successors and assigns.


10.           COMPLETE UNDERSTANDING; AMENDMENT; WAIVER.  THIS AGREEMENT
CONSTITUTES THE COMPLETE UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE
EMPLOYMENT OF EXECUTIVE AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND NO STATEMENT, REPRESENTATION, WARRANTY OR COVENANT
HAS BEEN MADE BY EITHER PARTY WITH RESPECT THERETO EXCEPT AS EXPRESSLY SET FORTH
HEREIN.  THIS AGREEMENT SHALL NOT BE MODIFIED, AMENDED OR TERMINATED EXCEPT BY A
WRITTEN INSTRUMENT SIGNED BY EACH OF THE PARTIES.  ANY WAIVER OF ANY TERM OR
PROVISION HEREOF, OR OF THE APPLICATION OF ANY SUCH TERM OR PROVISION TO ANY
CIRCUMSTANCES, SHALL BE IN WRITING SIGNED BY THE PARTY CHARGED WITH GIVING SUCH
WAIVER.  WAIVER BY EITHER PARTY OF ANY BREACH HEREUNDER BY THE OTHER PARTY SHALL
NOT OPERATE AS A WAIVER OF ANY OTHER BREACH, WHETHER SIMILAR TO OR DIFFERENT
FROM THE BREACH WAIVED.  NO DELAY BY EITHER PARTY IN THE EXERCISE OF ANY RIGHTS
OR REMEDIES SHALL OPERATE AS A WAIVER THEREOF, AND NO SINGLE OR PARTIAL EXERCISE
BY EITHER PARTY OF ANY SUCH RIGHT OR REMEDY SHALL PRECLUDE OTHER OR FURTHER
EXERCISE THEREOF.


11.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION OF ANY SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCES SHALL BE
DETERMINED BY ANY COURT OF COMPETENT JURISDICTION OR ARBITRATION PANEL TO BE
INVALID OR UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THIS AGREEMENT, OR THE
APPLICATION OF SUCH PROVISION TO SUCH PERSON OR CIRCUMSTANCES OTHER THAN THOSE
TO WHICH IT IS SO DETERMINED TO BE INVALID OR UNENFORCEABLE, SHALL NOT BE
AFFECTED THEREBY, AND EACH PROVISION HEREOF SHALL BE ENFORCED TO THE FULLEST
EXTENT PERMITTED BY LAW.  IF ANY PROVISION OF THIS AGREEMENT, OR ANY PART
THEREOF, IS HELD TO BE INVALID OR UNENFORCEABLE BECAUSE OF THE SCOPE OR DURATION
OF OR THE AREA COVERED BY SUCH PROVISION, THE PARTIES HERETO AGREE THAT THE
COURT OR ARBITRATION PANEL MAKING SUCH DETERMINATION SHALL REDUCE THE SCOPE,
DURATION AND/OR AREA OF SUCH PROVISION (AND SHALL SUBSTITUTE APPROPRIATE
PROVISIONS FOR ANY SUCH INVALID OR UNENFORCEABLE PROVISIONS) IN ORDER TO MAKE
SUCH PROVISION ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW AND/OR SHALL
DELETE SPECIFIC WORDS AND PHRASES, AND SUCH MODIFIED PROVISION SHALL THEN BE
ENFORCEABLE AND SHALL BE ENFORCED.  THE PARTIES HERETO RECOGNIZE THAT IF, IN ANY
JUDICIAL OR ARBITRAL PROCEEDING, A COURT OR ARBITRATION PANEL SHALL REFUSE TO
ENFORCE ANY OF THE SEPARATE COVENANTS CONTAINED IN THIS AGREEMENT, THEN THAT
INVALID OR UNENFORCEABLE COVENANT CONTAINED IN THIS AGREEMENT SHALL BE DEEMED
ELIMINATED FROM THESE PROVISIONS TO THE EXTENT NECESSARY TO PERMIT THE REMAINING
SEPARATE COVENANTS TO BE ENFORCED. IN THE EVENT THAT ANY COURT OR ARBITRATION
PANEL DETERMINES THAT THE TIME PERIOD OR THE AREA, OR BOTH, ARE UNREASONABLE AND
THAT ANY OF THE COVENANTS IS TO THAT EXTENT INVALID OR UNENFORCEABLE, THE
PARTIES HERETO AGREE THAT SUCH COVENANTS WILL REMAIN IN FULL FORCE AND EFFECT,
FIRST, FOR THE GREATEST TIME PERIOD, AND SECOND, IN THE GREATEST GEOGRAPHICAL
AREA THAT WOULD NOT RENDER THEM UNENFORCEABLE.

28


--------------------------------------------------------------------------------





12.           SURVIVABILITY.  THE PROVISIONS OF THIS AGREEMENT WHICH BY THEIR
TERMS CALL FOR PERFORMANCE SUBSEQUENT TO TERMINATION OF EXECUTIVE’S EMPLOYMENT
HEREUNDER SHALL SO SURVIVE SUCH TERMINATION, WHETHER OR NOT SUCH PROVISIONS
EXPRESSLY STATE THAT THEY SHALL SO SURVIVE.


13.           GOVERNING LAW; ARBITRATION.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS
CONFLICT OF LAWS PROVISIONS OR WHERE THE PARTIES ARE LOCATED AT THE TIME A
DISPUTE ARISES.


(B)           ARBITRATION.  EXECUTIVE AND THE COMPANY AGREE THAT, EXCEPT FOR
CLAIMS FOR WORKERS’ COMPENSATION, UNEMPLOYMENT COMPENSATION, AND ANY OTHER CLAIM
THAT IS NON-ARBITRABLE UNDER APPLICABLE LAW, FINAL AND BINDING ARBITRATION SHALL
BE THE EXCLUSIVE FORUM FOR ANY DISPUTE OR CONTROVERSY BETWEEN THEM, INCLUDING,
WITHOUT LIMITATION, DISPUTES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT,
EXECUTIVE’S EMPLOYMENT, AND/OR TERMINATION OF EMPLOYMENT, WITH THE COMPANY;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED TO COMMENCE AN ACTION IN
ANY COURT OF COMPETENT JURISDICTION FOR INJUNCTIVE RELIEF IN CONNECTION WITH ANY
ALLEGED ACTUAL OR THREATENED VIOLATION OF ANY PROVISION OF SECTION 6.  JUDGMENT
MAY BE ENTERED ON THE ARBITRATORS’ AWARD IN ANY COURT HAVING JURISDICTION.  FOR
PURPOSES OF ENTERING SUCH JUDGMENT OR SEEKING INJUNCTIVE RELIEF WITH REGARD TO
SECTION 6, THE COMPANY AND EXECUTIVE HEREBY CONSENT TO THE JURISDICTION OF ANY
OR ALL OF THE FOLLOWING COURTS: (I) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK; (II) THE SUPREME COURT OF THE STATE OF NEW YORK,
NEW YORK COUNTY; OR (III) ANY OTHER COURT HAVING JURISDICTION; PROVIDED, THAT
DAMAGES FOR ANY ALLEGED VIOLATION OF SECTION 6, AS WELL AS ANY CLAIM,
COUNTERCLAIM OR CROSSCLAIM BROUGHT BY EXECUTIVE OR ANY THIRD-PARTY IN RESPONSE
TO, OR IN CONNECTION WITH, ANY COURT ACTION COMMENCED BY THE COMPANY SEEKING
SAID INJUNCTIVE RELIEF SHALL REMAIN EXCLUSIVELY SUBJECT TO FINAL AND BINDING
ARBITRATION AS PROVIDED FOR HEREIN.  THE COMPANY AND EXECUTIVE HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH EITHER MAY
NOW OR HEREAFTER HAVE TO SUCH JURISDICTION OR VENUE AND ANY DEFENSE OF
INCONVENIENT FORUM.  THUS, EXCEPT FOR THE CLAIMS CARVED OUT ABOVE, THIS
AGREEMENT TO ARBITRATE INCLUDES ALL COMMON-LAW AND STATUTORY CLAIMS (WHETHER
ARISING UNDER FEDERAL STATE OR LOCAL LAW), INCLUDING, BUT NOT LIMITED TO, ANY
CLAIM FOR BREACH OF CONTRACT, FRAUD, FRAUD IN THE INDUCEMENT, UNPAID WAGES,
WRONGFUL TERMINATION, AND GENDER, AGE, NATIONAL ORIGIN, SEXUAL ORIENTATION,
MARITAL STATUS, DISABILITY, OR ANY OTHER  PROTECTED STATUS.


(C)           NOTWITHSTANDING ANY PROVISION IN THIS SECTION 13, EXECUTIVE SHALL
BE ENTITLED TO SEEK IN ANY COURT OF COMPETENT JURISDICTION SPECIFIC PERFORMANCE
OF EXECUTIVE’S RIGHT (WHICH IS HEREBY ACKNOWLEDGED AND AGREED TO BY THE COMPANY)
TO BE PAID ALL COMPENSATION, BENEFITS AND OTHER AMOUNTS REQUIRED TO BE PAID
DURING THE PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION
WITH THIS

29


--------------------------------------------------------------------------------




Agreement, which, to the extent such amounts are paid by the Company shall be
credited against the total amounts otherwise finally determined to be owed to
Executive pursuant to this Agreement.


(D)           ALL REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE FEES AND EXPENSES OF COUNSEL) INCURRED BY EXECUTIVE IN SEEKING TO
ENFORCE RIGHTS PURSUANT TO THIS AGREEMENT SHALL BE PAID BY THE COMPANY ON BEHALF
OF EXECUTIVE (OR, IF ALREADY PAID BY EXECUTIVE, REIMBURSED TO EXECUTIVE BY THE
COMPANY) TO THE EXTENT THAT EXECUTIVE PREVAILS IN ENFORCING SUCH RIGHTS BEFORE A
COURT OF COMPETENT JURISDICTION OR ARBITRAL TRIBUNAL.


(E)           ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE FILED EXCLUSIVELY
WITH THE AMERICAN ARBITRATION ASSOCIATION IN NEW YORK, NEW YORK BEFORE THREE
ARBITRATORS, IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT THE
TIME OF SUBMISSION TO ARBITRATION.  THE COMPANY AND EXECUTIVE HEREBY AGREE THAT
A JUDGMENT UPON AN AWARD RENDERED BY THE ARBITRATORS MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
THE COMPANY SHALL PAY ALL COSTS UNIQUELY ATTRIBUTABLE TO ARBITRATION, INCLUDING
THE ADMINISTRATIVE FEES AND COSTS OF THE ARBITRATORS.  SUBJECT TO SECTION 13(D)
HEREOF, EACH PARTY SHALL PAY THAT PARTY’S OWN COSTS AND ATTORNEY FEES, IF ANY. 
EXECUTIVE UNDERSTANDS THAT HE IS GIVING UP NO SUBSTANTIVE RIGHTS, AND THIS
AGREEMENT SIMPLY GOVERNS FORUM.  THE ARBITRATORS SHALL APPLY THE SAME STANDARDS
A COURT WOULD APPLY TO AWARD ANY DAMAGES, ATTORNEY FEES OR COSTS.  EXECUTIVE
SHALL NOT BE REQUIRED TO PAY ANY FEE OR COST THAT HE WOULD NOT OTHERWISE BE
REQUIRED TO PAY IN A COURT ACTION, UNLESS SO ORDERED BY THE ARBITRATORS.


(F)            BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE
THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND
VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THIS
ARBITRATION PROVISION.


14.           TITLES AND CAPTIONS.  ALL PARAGRAPH TITLES OR CAPTIONS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND IN NO WAY DEFINE, LIMIT, EXTEND OR
DESCRIBE THE SCOPE OR INTENT OF ANY PROVISION HEREOF.


15.           JOINT DRAFTING.  IN RECOGNITION OF THE FACT THAT THE PARTIES
HERETO HAD AN EQUAL OPPORTUNITY TO NEGOTIATE THE LANGUAGE OF, AND DRAFT, THIS
AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO SINGLE DRAFTER OF
THIS AGREEMENT AND THEREFORE, THE GENERAL RULE THAT AMBIGUITIES ARE TO BE
CONSTRUED AGAINST THE DRAFTER IS, AND SHALL BE, INAPPLICABLE.  IF ANY LANGUAGE
IN THIS AGREEMENT IS FOUND OR CLAIMED TO BE AMBIGUOUS, EACH PARTY SHALL HAVE THE
SAME OPPORTUNITY TO PRESENT EVIDENCE AS TO THE ACTUAL INTENT OF THE PARTIES WITH
RESPECT TO ANY SUCH AMBIGUOUS LANGUAGE WITHOUT ANY INFERENCE OR PRESUMPTION
BEING DRAWN AGAINST ANY PARTY.

30


--------------------------------------------------------------------------------





16.           REIMBURSEMENT OF EXPENSES OF EXECUTIVE IN NEGOTIATING AGREEMENT. 
ALL REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL) INCURRED BY EXECUTIVE IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, EXECUTION, OR DELIVERY OF THIS AGREEMENT SHALL BE PAID
ON BEHALF OF EXECUTIVE (OR, IF ALREADY PAID BY EXECUTIVE, REIMBURSED TO
EXECUTIVE) PROMPTLY BY THE COMPANY.


17.           NOTICES.  WHENEVER UNDER THIS AGREEMENT IT BECOMES NECESSARY TO
GIVE NOTICE, SUCH NOTICE SHALL BE IN WRITING, SIGNED BY THE PARTY OR PARTIES
GIVING OR MAKING THE SAME, AND SHALL BE SERVED ON THE PERSON OR PERSONS FOR WHOM
IT IS INTENDED OR WHO SHOULD BE ADVISED OR NOTIFIED, BY FEDERAL EXPRESS OR OTHER
SIMILAR OVERNIGHT SERVICE OR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID AND ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH
BELOW OR AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY BY LIKE
NOTICE:

To the Company:

Scientific Games Corporation

750 Lexington Avenue

New York, N.Y. 10022

Attention: General Counsel

To Executive:

A. Lorne Weil

51 East 90th Street

Penthouse B

New York, New York 10128

With a copy to:

Hogan & Hartson L.L.P.

875 Third Avenue

New York, New York 10022

Attention: Andrew J. Trubin


18.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS AGREEMENT BY
FACSIMILE TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.

31


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on August 8, 2006, to be deemed effective as of the date first above written.

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Name: A. Lorne Weil

 

32


--------------------------------------------------------------------------------




EXHIBIT B

LIST OF PRE-EXISTING INVENTIONS OF EXECUTIVE

33


--------------------------------------------------------------------------------